 



Execution Copy
EXHIBIT 10.2
 
AMENDED & RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
LE GP, LLC
A Delaware limited liability company
May 7, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
  ARTICLE I        
 
  DEFINITIONS        
 
           
Section 1.1
  Definitions     2  
Section 1.2
  Construction     13  
 
           
 
  ARTICLE II        
 
  ORGANIZATION        
 
           
Section 2.1
  Formation     14  
Section 2.2
  Name     14  
Section 2.3
  Registered Office; Registered Agent; Principal Office; Other Offices     14  
Section 2.4
  Purpose     14  
Section 2.5
  Foreign Qualification     14  
Section 2.6
  Term     14  
Section 2.7
  Powers     15  
Section 2.8
  No State-Law Partnership; Withdrawal     15  
Section 2.9
  Certain Undertakings Relating to the Separateness of the MLP     15  
Section 2.10
  Title to Company Property     17  
 
           
 
  ARTICLE III        
 
  MATTERS RELATING TO MEMBERS        
 
           
Section 3.1
  Members     17  
Section 3.2
  Creation of Additional Membership Interest     17  
Section 3.3
  Liability to Third Parties     17  
Section 3.4
  Meetings of the Members     17  
Section 3.5
  Quorum; Voting Requirement     17  
Section 3.6
  Notice of Meetings     18  
Section 3.7
  Waiver of Notice     18  
Section 3.8
  Action Without a Meeting     18  
Section 3.9
  Proxies     18  
Section 3.10
  Voting by Certain Holders     18  
Section 3.11
  Denial of Appraisal Rights     18  
 
           
 
  ARTICLE IV        
 
  CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS        
 
           
Section 4.1
  Capital Contributions     19  
Section 4.2
  Loans     19  
Section 4.3
  Return of Contributions     19  
 
           
 
  ARTICLE V        
 
  ALLOCATIONS AND DISTRIBUTIONS        
 
           
Section 5.1
  Allocations of Profits     19  
Section 5.2
  Allocations of Losses     19  
Section 5.3
  Special Allocations     19  

- ii -



--------------------------------------------------------------------------------



 



             
Section 5.4
  Regulatory Allocations     21  
Section 5.5
  Loss Limitation     21  
Section 5.6
  Other Allocation Rules     22  
Section 5.7
  Tax Allocations; Code Section 704(c)     22  
Section 5.8
  Distributions     23  
 
           
 
  ARTICLE VI        
 
  MANAGEMENT        
 
           
Section 6.1
  Management     23  
Section 6.2
  Board of Directors     27  
Section 6.3
  Officers     30  
Section 6.4
  Duties of Officers and Directors     32  
Section 6.5
  Compensation     32  
Section 6.6
  Indemnification     32  
Section 6.7
  Liability of Indemnitees     34  
Section 6.8
  Amendment and Vesting of Rights     35  
Section 6.9
  Severability     35  
Section 6.10
  Contracts with Members or Their Affiliates     35  
Section 6.11
  Other Business Ventures     36  
Section 6.12
  Acknowledged and Permitted NGP Activities     36  
Section 6.13
  Resolution of Conflicts of Interest; Standard of Conduct and Modification of
Duties     36  
 
           
 
  ARTICLE VII        
 
  TAX MATTERS        
 
           
Section 7.1
  Tax Returns and Information     38  
Section 7.2
  Tax Matters Member     39  
Section 7.3
  Tax Elections     39  
 
           
 
  ARTICLE VIII        
 
  BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS        
 
           
Section 8.1
  Maintenance of Books     39  
Section 8.2
  Reports     39  
Section 8.3
  Information Rights     39  
Section 8.4
  Bank Accounts     40  
Section 8.5
  Fiscal Year     40  
 
           
 
  ARTICLE IX        
 
  DISSOLUTION, WINDING-UP AND TERMINATION        
 
           
Section 9.1
  Dissolution     40  
Section 9.2
  Winding-Up and Termination     41  
Section 9.3
  Compliance With Certain Requirements of Treasury Regulations; Deficit Capital
Accounts     41  
Section 9.4
  Deemed Distribution and Recontribution     42  
Section 9.5
  Allocations and Distributions During Period of Liquidation     42  
Section 9.6
  Character of Liquidating Distributions     42  

- iii -



--------------------------------------------------------------------------------



 



             
 
  ARTICLE X        
 
  MERGER, CONSOLIDATION OR CONVERSION        
 
           
Section 10.1
  Authority     42  
Section 10.2
  Procedure for Merger, Consolidation or Conversion     42  
Section 10.3
  Approval by Members of Merger or Consolidation     44  
Section 10.4
  Certificate of Merger or Conversion     45  
 
           
 
  ARTICLE XI        
 
  TRANSFERS        
 
           
Section 11.1
  Restriction on Transfers     46  
Section 11.2
  Permitted Transfers     46  
Section 11.3
  Conditions to Permitted Transfers     46  
Section 11.4
  Prohibited Transfers     47  
Section 11.5
  Rights of Unadmitted Assignees     47  
Section 11.6
  Admission of Substituted Members     47  
Section 11.7
  Distributions and Allocations in Respect of Transferred Member Interests    
48  
 
           
 
  ARTICLE XII        
 
  PREEMPTIVE RIGHTS        
 
           
Section 12.1
  Rights to Participate in Issuance of Additional Membership Interests     49  
Section 12.2
  Rights of First Refusal     49  
Section 12.3
  Rights to Compel Participation in Certain Transfers     50  
Section 12.4
  Rights to Participate in Transfer     51  
Section 12.5
  Purchase Option     52  
Section 12.6
  Put Right     53  
 
           
 
  ARTICLE XIII        
 
  GENERAL PROVISIONS        
 
           
Section 13.1
  Notices     54  
Section 13.2
  Entire Agreement; Supersedure     54  
Section 13.3
  Effect of Waiver or Consent     54  
Section 13.4
  Amendment or Restatement     54  
Section 13.5
  Binding Effect     55  
Section 13.6
  Governing Law; Severability     55  
Section 13.7
  Further Assurances     55  
Section 13.8
  Offset     55  
Section 13.9
  Counterparts     55  

- iv -



--------------------------------------------------------------------------------



 



AMENDED & RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
LE GP, LLC
     THIS AMENDED & RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of LE GP, LLC, a Delaware limited liability company (the
“Company”), executed on May 7, 2007 (the “Effective Date”), is adopted, executed
and agreed to, by and among Ray C. Davis (“Davis”), and Kelcy Warren (“Warren”),
each of whom is an individual residing in Texas, Natural Gas Partners VI, L.P.,
a Delaware limited partnership (“NGP”), Enterprise GP Holdings L.P., a Delaware
limited partnership (“EPE”), and LE GP-Tax, LLC, a Delaware limited liability
company. The parties hereto shall be referenced individually as a “Member” or
“Party” and collectively as “Members” or “Parties.”
RECITALS
     WHEREAS, the Company was originally formed as a limited liability company
under the laws of the State of Texas, on and as of September 5, 2002 by the
filing with the Secretary of State of the State of Texas of the Articles of
Organization of the Company;
     WHEREAS, in connection with the formation of the Company, effective as of
September 4, 2002, the Regulations of the Company were executed (the “Original
Regulations”), and, effective as of October 10, 2002, the Original Regulations
were amended and restated in their entirety (the “Amended Regulations”);
     WHEREAS, effective as of August 23, 2005, the Company was converted from a
Texas limited liability company to a Delaware limited liability company, and,
effective as of February 8, 2006, the Limited Liability Company Agreement of the
Company was executed (the “Existing Agreement”);
     WHEREAS, pursuant to the Securities Purchase Agreement by and among Davis,
Avatar Holdings, L.L.C., Avatar Investments, L.P., NGP, Lon Kile, MHT
Properties, Ltd., P. Brian Smith Holdings LP, and EPE, dated as of the date
hereof, Davis and NGP collectively sold to EPE 877,251 Equity Units and the
existing Members of the Company agreed to admit EPE as a member of the Company
with respect to such Transferred Interests;
     WHEREAS, immediately following the admission of EPE, the Company has
distributed to EPE 392,020 Common Units held by the Company in redemption of
501,461 of the Equity Units held by EPE; and
     WHEREAS, the Members desire to amend and restate in its entirety the
Existing Agreement to reflect the admission of EPE and LE GP-Tax, LLC as Members
of the Company, and to make such additional amendments to the Existing Agreement
as agreed to by the Parties.
     NOW, THEREFORE, for and in consideration of the premises, the covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and

 



--------------------------------------------------------------------------------



 



sufficiency of which is hereby acknowledged, the Members hereby amend and
restate the Existing Agreement in its entirety as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. The following definitions shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.
     “Accepting Offerees” has the meaning assigned to such term in
Section 12.2(d).
     “Act” means the Delaware Limited Liability Company Act and any successor
statute, as amended from time to time.
     “Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Allocation Year, after giving effect to the following adjustments:
     (i) Credit to such Capital Account any amounts which such Member is deemed
obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
     (ii) Debit to such Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).
     The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Agreement” means this Amended and Restated Limited Liability Company
Agreement of the Company, as the same may be amended, modified, supplemented or
restated from time to time.
     “Allocation Year” means (i) the period commencing on January 1, 2007 and
ending on December 31, 2007, (ii) any subsequent twelve (12) month period
commencing on January 1 and ending on December 31, or (iii) any portion of the
period described in clauses (i) or (ii) for which the Company is required to
allocate Profits, Losses and other items of Company income, gain, loss or
deduction pursuant to Article V.
     “Applicable Law” means any Law to which a specified Person or property is
subject.

- 2 -



--------------------------------------------------------------------------------



 



     “Audit and Conflicts Committee” has the meaning assigned to such term in
Section 6.2(e)(ii).
     “Bankruptcy” means, with respect to any Person, (a) such Person (i) makes a
general assignment for the benefit of creditors; (ii) files a voluntary
bankruptcy petition; (iii) becomes the subject of an order for relief or is
declared insolvent in any federal or state bankruptcy or insolvency proceedings;
(iv) files a petition or answer seeking for such Person a reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any Law; (v) files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against such Person in a
proceeding of the type described in subclauses (i) through (iv) of this clause
(a); or (vi) seeks, consents to, or acquiesces in the appointment of a trustee,
receiver, or liquidator of such Person or of all or any substantial part of such
Person’s properties; or (b) a proceeding against such Person seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law has been commenced and 120 days
have expired without dismissal thereof or with respect to which, without such
Person’s consent or acquiescence, a trustee, receiver, or liquidator of such
Person or of all or any substantial part of such Person’s properties has been
appointed and 90 days have expired without the appointment having been vacated
or stayed, or 90 days have expired after the date of expiration of a stay, if
the appointment has not previously been vacated.
     “Board of Directors” or “Board” has the meaning assigned to such term in
Section 6.1.
     “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the states of New York or Texas shall not be regarded as a Business
Day.
     “Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:
     (a) To each Member’s Capital Account there shall be credited (i) such
Member’s Capital Contributions, (ii) such Member’s distributive share of Profits
and any items in the nature of income or gain which are specially allocated to
such Membership Interest pursuant to Section 5.3 or Section 5.4, and (iii) the
amount of any Company liabilities assumed by such Member or that are secured by
any Property distributed to such Member;
     (b) To each Member’s Capital Account there shall be debited (i) the amount
of money and the Gross Asset Value of any Property distributed to such Member
pursuant to any provision of this Agreement, (ii) such Member’s distributive
share of Losses and any items in the nature of expenses or losses which are
specially allocated to such Membership Interest pursuant to Section 5.3 or
Section 5.4, and (iii) the amount of any liabilities of such Member assumed by
the Company or that are secured by any Property contributed by such Member to
the Company;
     (c) In the event a Membership Interest is Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the Transferred Membership
Interest; and

- 3 -



--------------------------------------------------------------------------------



 



     (d) In determining the amount of any liability for purposes of
subparagraphs (a) and (b) above, there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and Regulations; and
     The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. In the event the Tax Matters Member shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto are computed in order to comply with such
Regulations, the Tax Matters Member may make such modification. The Tax Matters
Member also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the aggregate Capital Accounts of the Members and the
amount of capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and (ii)
make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b). The Tax Matters Member shall provide each Member with
written notice of any such adjustments or modifications.
     “Capital Contribution” has the meaning assigned to such term in
Section 4.1(b).
     “Certificate of Conversion” means the Certificate of Conversion of the
Company filed with the Secretary of State of the State of Delaware as referenced
in Section 2.1, as such Certificate of Conversion may be amended, supplemented
or restated from time to time.
     “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.
     “Common Unit” has the meaning assigned to such term in the ETE Agreement.
     “Company” has the meaning assigned to such term in the initial paragraph.
     “Company Minimum Gain” has the same meaning as “partnership minimum gain”
set forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
     “Compelled Sale” has the meaning assigned to such term in Section 12.3(a).
     “Compelled Sale Notice” has the meaning assigned to such term in
Section 12.3(a).
     “Compelled Sale Notice Period” has the meaning assigned to such term in
Section 12.3(a).
     “Compelled Sale Price” has the meaning assigned to such term in
Section 12.3(a).
     “Compensation Committee” has the meaning assigned to such term in
Section 6.2(e)(iii).
     “Davis” has the meaning assigned to such term in the initial paragraph.

- 4 -



--------------------------------------------------------------------------------



 



     “Delaware General Corporation Law” has the meaning assigned to such term in
Title 8 of the Delaware Code, as amended from time to time.
     “Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to a depreciable or amortizable asset for such Allocation Year for
federal income tax purposes, except that (i) with respect to any depreciable or
amortizable asset whose Gross Asset Value differs from its adjusted tax basis
for federal income tax purposes and which difference is being eliminated by use
of the “remedial allocation method” defined by Regulations Section 1.704-3(d),
Depreciation for such Allocation Year shall be the amount of book basis
recovered for such Allocation Year under the rules prescribed by Regulations
Section 1.704-3(d)(2), and (ii) with respect to any other depreciable or
amortizable asset whose Gross Asset Value differs from its adjusted basis for
federal income tax purposes at the beginning of such Allocation Year,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Allocation Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of a depreciable or amortizable asset at the beginning of
such Allocation Year is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Board. If the Gross Asset Value of a depreciable or amortizable asset is
adjusted pursuant to subparagraphs (b) or (d) of the definition of Gross Asset
Value during an Allocation Year, following such adjustment, Depreciation shall
thereafter be calculated under clause (i) or (ii) immediately above, whichever
the case may be, based upon such Gross Asset Value, as so adjusted.
     “Director” means each member of the Board of Directors elected as provided
in Section 6.2.
     “Dispose,” “Disposing” or “Disposition” means, with respect to any asset,
any sale, assignment, transfer, conveyance, gift, exchange or other disposition
of such asset, whether such disposition be voluntary, involuntary or by
operation of Law.
     “Dissolution Event” has the meaning assigned to such term in
Section 9.1(a).
     “Drag-Along Portion” means, with respect to any Member, (i) the Sharing
Ratio of such Member multiplied by (ii) the number of Equity Units proposed to
be sold in the applicable Compelled Sale under Section 12.3(a).
     “Effective Date” has the meaning assigned to such term in the initial
paragraph.
     “Energy Transfer Entities” means ETE, the MLP and their subsidiaries.
     “EPE” has the meaning assigned to such term in the initial paragraph.
     “EPE Representative” has the meaning assigned to such term in Section 3.12.

- 5 -



--------------------------------------------------------------------------------



 



     “Equity Units” means, with respect to each Member, the Equity Units held by
such Member as set forth opposite such Member’s name on Exhibit A attached
hereto. Such Equity Units represent the Membership Interest held by such Member.
     “ETE” means Energy Transfer Equity, L.P., a Delaware limited partnership.
     “ETE Agreement” means the Third Amended and Restated Agreement of Limited
Partnership of Energy Transfer Equity, as amended.
     “Excluded Business Opportunity” shall mean a business opportunity other
than a business opportunity: (i) that (A) has come to the attention of a Person
solely in, and as a direct result of, its or his capacity as a Member, Director
or principal of, or advisor to the Company or a subsidiary of the Company, or
(B) was developed with the use or benefit of the personnel or assets of the
Company or a subsidiary of the Company, and (ii) that has not been independently
brought to the attention of the subject Person from a source that is not
affiliated (other than through such subject Person) with the Company or a
subsidiary of the Company.
     “Existing Agreement” has the meaning assigned to such term in the Recitals.
     “Firm Offer” has the meaning assigned to such term in Section 12.2(b).
     “Governmental Authority” means a federal, state, local or foreign
governmental authority; a state, province, commonwealth, territory or district
thereof; a county or parish; a city, town, township, village or other
municipality; a district, ward or other subdivision of any of the foregoing; any
executive, legislative or other governing body of any of the foregoing; any
agency, authority, board, department, system, service, office, commission,
committee, council or other administrative body of any of the foregoing; any
court or other judicial body; and any officer, official or other representative
of any of the foregoing.
     “Gross Asset Value” means with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:
     (a) The initial Gross Asset Value of any asset contributed by a Member to
the Company shall be the gross fair market value of such asset;
     (b) The Gross Asset Values of all items of Property shall be adjusted to
equal their respective fair market values, as determined by the Board (taking
Code Section 7701(g) into account) as of the following times: (i) the
acquisition of an additional Membership Interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution,
(ii) in connection with the grant of a Membership Interest in the Company (other
than a de minimis Membership Interest) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
member capacity, or by a new Member acting in a member capacity in anticipation
of being a Member; (iii) the distribution by the Company to a Member of more
than a de minimis amount of Property as consideration for a Membership Interest
in the Company, and (iv) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); provided that an adjustment

- 6 -



--------------------------------------------------------------------------------



 



described in clauses (i), (ii) and (iii) of this paragraph shall be made only if
the Board reasonably determines that such adjustment is necessary to reflect the
relative economic interests of the Members in the Company;
     (c) The Gross Asset Value of any item of Property distributed to any Member
(other than as consideration for a Membership Interest in the Company as
described in clause (iii) of subparagraph (b) above) shall be adjusted to equal
the fair market value of such Property on the date of distribution, as
determined by the Board (taking Code Section 7701(g) into account); and
     (d) The Gross Asset Values of each item of Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph
(f) of the definition of “Profits” and “Losses” or Section 5.3(g); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subparagraph (d) to the extent that an adjustment pursuant to subparagraph
(b) is required in connection with a transaction that would otherwise result in
an adjustment pursuant to this subparagraph (d).
     If the Gross Asset Value of an asset has been determined or adjusted
pursuant to subparagraph (a), (b), or (d), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset, for purposes of computing Profits and Losses.
     “Gross Liability Value” means with respect to any Liability of the Company
described in Treasury Regulations Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction. The Gross Liability Value of each Liability of
the Company described in Treasury Regulations Section 1.752-7(b)(3)(i) shall be
adjusted at such times as provided in this Agreement for an adjustment to Gross
Asset Values.
     “Group Member” has the meaning assigned to such term in the ETE Agreement.
     “Indemnitee” means each of (a) any Person who is or was an Affiliate of the
Company, (b) any Person who is or was a member, director, officer, fiduciary or
trustee of the Company, (c) any Person who is or was an officer, member,
partner, director, employee, agent or trustee of the Company or any Affiliate of
the Company, or any Affiliate of any such Person, and (d) any Person who is or
was serving at the request of the Company or any such Affiliate as a director,
officer, employee, member, partner, agent, fiduciary or trustee of another
Person; provided, that a Person shall not be an Indemnitee by reason of
providing, on a fee-for- services basis, trustee, fiduciary or custodial
services and (e) any Person the Company designates as an “Indemnitee” for
purposes of this Agreement.
     “Independent Director” has the meaning assigned to such term in
Section 6.2(a).
     “Issuance Items” has the meaning assigned to such term in Section 5.3(h).

- 7 -



--------------------------------------------------------------------------------



 



     “Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter of a Governmental Authority having valid
jurisdiction.
     “Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, matured or unmatured,
conditional or unconditional, latent or patent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due.
     “Member” means any Person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member in the Company.
     “Member Majority” means the Members holding a majority of the Membership
Interests held by all Members.
     “Member Nonrecourse Debt” has the same meaning as the term “partner
nonrecourse debt” set forth in Regulations Section 1.704-2(b)(4).
     “Member Nonrecourse Debt Minimum Gain” means an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
     “Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” set forth in Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).
     “Membership Interest” means any interest in the Company representing the
Capital Contributions made by a Member or its predecessors in interest,
including any and all benefits to which the holder of a limited liability
company interest may be entitled as provided in this Agreement, together with
all obligations of such Person to comply with the terms and provisions of this
Agreement. The Membership Interest of each Member shall be represented by the
number of Equity Units held by such Member as set forth on Exhibit A attached
hereto.
     “Merger Agreement” has the meaning assigned to such term in Section 10.1.
     “MLP” means Energy Transfer Partners, L.P., a Delaware limited partnership.
     “National Securities Exchange” means an exchange registered with the SEC
under Section 6(a) of the Securities Exchange Act or the Nasdaq National Market
or any successor thereto.
     “NGP” has the meaning assigned to such term in the initial paragraph.
     “Non-ETE Subsidiary” means any Subsidiary of the Company other than ETE and
any Subsidiary of ETE.

- 8 -



--------------------------------------------------------------------------------



 



     “Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).
     “Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).
     “Offer Notice” has the meaning assigned to such term in Section 12.2(b).
     “Offer Period” has the meaning assigned to such term in Section 12.2(c).
     “Offer Price” has the meaning assigned to such term in Section 12.2(a).
     “Offered Amount” has the meaning assigned to such term in Section 12.5(a).
     “Offered Units” has the meaning assigned to such term in Section 12.2.
     “Offerees” has the meaning assigned to such term in Section 12.2(b).
     “Officers” has the meaning assigned to such term in Section 6.2(a).
     “Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to ETE or the Company or any of its Affiliates) in a form acceptable to
the Company.
     “Other Enterprise” includes any other limited liability company, limited
partnership, partnership, corporation, joint venture, trust, employee benefit
plan or other entity, in which a Person is serving at the request of the
Company.
     “Permitted Transfer” has the meaning assigned to such term in Section 11.2.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Profits” and “Losses” mean, for each Allocation Year, an amount equal to
the Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):
     (a) Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;
     (b) Any expenditures of the Company described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definition of “Profits” and
“Losses” shall be subtracted from such taxable income or loss;

- 9 -



--------------------------------------------------------------------------------



 



     (c) In the event the Gross Asset Value of any item of Property is adjusted
pursuant to subparagraphs (b) or (c) of the definition of “Gross Asset Value,”
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the item of Property) or an item
of loss (if the adjustment decreases the Gross Asset Value of the item of
Property) from the Disposition of such item of Property and shall be taken into
account for purposes of computing Profits or Losses;
     (d) In the event the Gross Liability Value of any Liability of the Company
described in Treasury Regulations Section 1.752-7(b)(3)(i) is adjusted as
required by this Agreement, the amount of such adjustment shall be treated as an
item of loss (if the adjustment increases the Gross Liability Value of such
Liability of the Company) or an item of gain (if the adjustment decreases the
Gross Liability Value of such Liability of the Company) and shall be taken into
account for purposes of computing Profits or Losses;
     (e) Gain or loss resulting from any Disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property Disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;
     (f) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of “Depreciation”;
     (e) To the extent an adjustment to the adjusted tax basis of any item of
Property pursuant to Code Section 734(b) is required, pursuant to Treasury
Regulations Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Membership Interest, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the item of Property) or loss (if the adjustment decreases such basis) from the
Disposition of such item of Property and shall be taken into account for
purposes of computing Profits or Losses; and
     (g) Notwithstanding any other provision of this definition, any items that
are specially allocated pursuant to Section 5.3 or Section 5.4 shall not be
taken into account in computing Profits or Losses.
     The amounts of the items of Company income, gain, loss, or deduction
available to be specially allocated pursuant to Sections 5.3 and 5.4 shall be
determined by applying rules analogous to those set forth in subparagraphs
(a) through (g) above.
     “Property” means all real and personal property acquired by the Company,
including cash, and any improvements on real or personal property, and shall
include both tangible and intangible property.
     “Purchase Offer” has the meaning assigned to such term in Section 12.2(a).
     “Purchase Option” has the meaning assigned to such term in Section 12.5(a).

- 10 -



--------------------------------------------------------------------------------



 



     “Purchase Option Notice” has the meaning assigned to such term in
Section 12.5(b).
     “Purchase Option Notice Period” has the meaning assigned to such term in
Section 12.5(b).
     “Purchase Option Portion” means, with respect to any Member exercising its
Purchase Option pursuant to Section 12.5, (i) the Sharing Ratio of such Member
divided by the sum of the Sharing Ratios of all Members eligible to exercise
their Purchase Option under Section 12.5 at such time multiplied by (ii) the
Offered Amount.
     “Purchase Option Price” has the meaning assigned to such term in
Section 12.5(b).
     “Purchaser” has the meaning assigned to such term in Section 12.2(a).
     “SEC” means the United States Securities and Exchange Commission.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, supplemented or restated from time to time and any successor to such
statute.
     “Seller” has the meaning assigned to such term in Section 12.2.
     “Shared Services Agreement” means the Shared Services Agreement, dated as
of August 26, 2005, by and among the Company and the MLP.
     “Sharing Ratio” shall mean for any Member, the proportion that such
Member’s Equity Units bear to the total number of Equity Units outstanding as of
the date of such determination.
     “Special Approval” means approval by a majority of the members of the Audit
and Conflicts Committee.
     “Subject Member” has the meaning assigned to such term in Section 12.5(a).
     “Subsidiary” means, with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership

- 11 -



--------------------------------------------------------------------------------



 



interest or (ii) the power to elect or direct the election of a majority of the
directors or other governing body of such Person.
     “Super-Majority Interest” means, as to any agreement, election, vote or
other action of the Members, those Members whose combined Sharing Ratios exceed
eighty percent (80%).
     “Surviving Business Entity” has the meaning assigned to such term in
Section 10.2(a)(ii).
     “Tag-Along Notice” has the meaning assigned to such term in
Section 12.4(a).
     “Tag-Along Notice Period” has the meaning assigned to such term in
Section 12.4(b).
     “Tag-Along Offer” has the meaning assigned to such term in Section 12.4(a).
     “Tag-Along Portion” means with respect to any Tagging Person, the product
of (i) the Sharing Ratio of such Tagging Person immediately prior to such
Transfer to which Section 12.4 applies and (ii) a fraction the numerator of
which is the maximum number of Equity Units that the buyer in the Tag-Along Sale
is willing to purchase, and the denominator of which is the number of Equity
Units held by all Members electing to participate in the Tag-Along Sale.
     “Tag-Along Response Notice” has the meaning assigned to such term in
Section 12.4(b).
     “Tag-Along Right” has the meaning assigned to such term in Section 12.4(b).
     “Tag-Along Sale” has the meaning assigned to such term in Section 12.4(a).
     “Tagging Person” has the meaning assigned to such term in Section 12.4(b).
     “Tax Matters Member” means LE GP — Tax, LLC so long as it continues to
serve in such capacity, provided that LE GP — Tax, LLC will be deemed to have
withdrawn as a member upon the withdrawal of Warren or if at any time LE GP —
Tax, LLC shall cease to be a direct or indirect wholly-owned subsidiary of
Warren (and in such event the Members shall designate a successor Tax Matters
Member), or (ii) any Person that is admitted to the Company as a successor Tax
Matters Member of the Company or any Member deemed to replace the Tax Matters
Member in accordance with this Agreement. The Membership Interest of LE GP —
Tax, LLC is a noneconomic and non-voting interest in the Company and, as such,
LE GP — Tax, LLC (i) will not receive allocations or distributions, (ii) has no
obligation or right to make Capital Contributions, (iii) will have no Capital
Account, (iv) has no right to vote or consent to any matter hereunder, and
(v) has no other rights or obligations except as expressly provided in this
Agreement.
     “Taxable Year” means (i) the period commencing on January 1, 2007 and
ending on December 31, 2007, (ii) any subsequent twelve-month period commencing
on January 1 and ending on December 31, and (iii) the period commencing on the
immediately preceding

- 12 -



--------------------------------------------------------------------------------



 



January 1 and ending on the date on which all Property is distributed to the
Members pursuant to Article IX.
     “Transfer” when used in this Agreement with respect to a Membership
Interest, shall be deemed to refer to a transaction by which a Member assigns
its Membership Interest to another Person, and includes a sale, assignment,
gift, pledge, encumbrance, hypothecation, mortgage, exchange, or any other
disposition by law or otherwise.
     “Treasury Regulations” means the Income Tax Regulations, including
Temporary Regulations, promulgated under the Code, as such regulations are
amended from time to time.
     “Trigger Amount” means the amount of Common Units equal to 10% of the
amount of Common Units held directly or indirectly by such Member on the date
hereof, and which (i) with respect to Davis, NGP and EPE, is described on
Schedule 3.01 of the Unitholder Rights and Restrictions Agreement, and (ii) with
respect to Warren, is 38,976,090 Common Units (which excludes Common Units owned
directly by the Company).
     “Trigger Event” means the completion of the sale, transfer or disposition
by any Member of an amount of Common Units held directly or indirectly by such
Member equal to or greater than the Trigger Amount since (i) the date of this
Agreement or (ii) once a Trigger Event has occurred, the date of the previous
Trigger Event.
     “Two-Thirds Interest” means, as to any agreement, election, vote or other
action of the Members, those Members whose combined Sharing Ratios exceed
66.67%.
     “Unitholder Rights and Restrictions Agreement” means the Unitholder Rights
and Restrictions Agreement by and among ETE, EPE, Davis and NGP, dated as of the
date hereof.
     “Warren” has the meaning assigned to such term in the initial paragraph.
     “Wholly Owned Affiliate” of any Person means (i) an Affiliate of such
Person one hundred percent (100%) of the voting stock or beneficial ownership of
which is owned directly or indirectly by such Person, or by any Person who,
directly or indirectly, owns one hundred percent (100%) of the voting stock or
beneficial ownership of such Person, (ii) an Affiliate of such Person who,
directly or indirectly, owns one hundred percent (100%) of the voting stock or
beneficial ownership of such Person, and (iii) any Wholly Owned Affiliate of any
Affiliate described in clause (i) or clause (ii).
     “Withdraw,” “Withdrawing” and “Withdrawal” means the withdrawal,
resignation or retirement of a Member from the Company as a Member.
     Section 1.2 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; and (c) the term “include” or
“includes” means includes “including” or words of like import shall be deemed to
be followed by the words “without limitation;” and the terms “hereof,” “herein”
or “hereunder”

- 13 -



--------------------------------------------------------------------------------



 



refer to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.
ARTICLE II
ORGANIZATION
     Section 2.1 Formation. The Company was formed as of August 23, 2005
pursuant to the Certificate of Conversion and Certificate of Formation
converting LE GP, LLC, a Texas limited liability company, into LE GP, LLC, a
Delaware limited liability company. The Members ratify the organization and
formation of the Company and continue the Company, pursuant to the terms and
conditions of this Agreement. This Agreement amends and restates in its entirety
and supersedes the Existing Agreement, which shall have no further force or
effect. Except as expressly provided to the contrary in this Agreement, the
rights, duties (including fiduciary duties), liabilities and obligations of the
Members and the administration, dissolution and termination of the Company shall
be governed by the Act.
     Section 2.2 Name. The name of the Company is and shall continue to be “LE
GP, LLC” and all Company business must be conducted in that name or such other
names that comply with Law as the Board of Directors may select.
     Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the Board of Directors, the registered
office of the Company in the State of Delaware shall continue to be located at
1209 Orange Street, Suite 400, Wilmington, Delaware 19801, and the registered
agent for service of process on the Company in the State of Delaware at such
registered office shall continue to be The Corporation Trust Company. The
principal office of the Company shall continue to be located at 2828 Woodside
Street, Dallas, Texas 75204 or such other place as the Board of Directors may
from time to time designate. The Company may maintain offices at such other
place or places within or outside the State of Delaware as the Board of
Directors deems necessary or appropriate.
     Section 2.4 Purpose. The purposes of the Company are the transaction of any
or all lawful business for which limited liability companies may be organized
under the Act.
     Section 2.5 Foreign Qualification. Prior to the Company’s conducting
business in any jurisdiction other than the State of Delaware, the Board shall
cause the Company to comply, to the extent procedures are available and those
matters are reasonably within the control of the Board, with all requirements
necessary to qualify the Company as a foreign limited liability company in that
jurisdiction. At the request of the Board, the Members shall execute,
acknowledge, swear to and deliver all certificates and other instruments
conforming with this Agreement that are necessary or appropriate to qualify,
continue and terminate the Company as a foreign limited liability company in all
such jurisdictions in which the Company may conduct business.
     Section 2.6 Term. The Company shall continue until terminated in accordance
with Section 9.2.

- 14 -



--------------------------------------------------------------------------------



 



     Section 2.7 Powers. The Company is empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described in
Section 2.4 and for the protection and benefit of the Company.
     Section 2.8 No State-Law Partnership; Withdrawal. It is the intent that the
Company shall be a limited liability company formed under the Laws of the State
of Delaware and shall not be a partnership (including a limited partnership) or
joint venture, and that the Members not be a partner or joint venturer of any
other party for any purposes other than federal and state tax purposes, and this
Agreement may not be construed to suggest otherwise. A Member does not have the
right to Withdraw from the Company; provided, however, that a Member shall have
the power to Withdraw at any time in violation of this Agreement. If a Member
exercises such power in violation of this Agreement, (a) such Member shall be
liable to the Company and its Affiliates for all monetary damages suffered by
them as a result of such Withdrawal; and (b) such Member shall not have any
rights under Section 18.604 of the Act. In no event shall the Company have the
right, through specific performance or otherwise, to prevent a Member from
Withdrawing in violation of this Agreement.
     Section 2.9 Certain Undertakings Relating to the Separateness of the MLP.
          (a) Separateness Generally. The Company shall, and shall cause ETE to,
conduct their respective businesses and operations separate and apart from those
of any other Person, except the Company and ETE, in accordance with this
Section 2.9.
          (b) Separate Records. The Company shall, and shall cause ETE to,
(i) maintain their respective books and records and their respective accounts
separate from those of any other Person, (ii) maintain their respective
financial records, which will be used by them in their ordinary course of
business, showing their respective assets and liabilities separate and apart
from those of any other Person, except their consolidated Subsidiaries,
(iii) not have their respective assets and/or liabilities included in a
consolidated financial statement of any Affiliate of the Company (other than the
inclusion of the assets and/or liabilities of ETE and its Subsidiaries in the
consolidated financial statements of the Company) unless appropriate notation
shall be made on such Affiliate’s consolidated financial statements to indicate
the separateness of the Company and ETE and their assets and liabilities from
such Affiliate and the assets and liabilities of such Affiliate, and to indicate
that the assets and liabilities of the Company and ETE are not available to
satisfy the debts and other obligations of such Affiliate, and (iv) file their
respective own tax returns separate from those of any other Person, except
(A) to the extent that ETE or the Company (x) is treated as a “disregarded
entity” for tax purposes or (y) is not otherwise required to file tax returns
under Applicable Law or (B) as may otherwise be required by Applicable Law.
          (c) Separate Assets. The Company shall not commingle or pool, and
shall cause ETE not to commingle or pool, their respective funds or other assets
with those of any other Person, and shall maintain their respective assets in a
manner that is not costly or difficult to segregate, ascertain or otherwise
identify as separate from those of any other Person.

- 15 -



--------------------------------------------------------------------------------



 



          (d) Separate Name. The Company shall, and shall cause ETE to,
(i) conduct their respective businesses in their respective own names, (ii) use
separate stationery, invoices, and checks, (iii) correct any known
misunderstanding regarding their respective separate identities from that of any
other Person, and (iv) generally hold itself out as an entity separate from any
other Person.
          (e) Separate Credit. The Company shall, and shall cause ETE to,
(i) pay their respective obligations and liabilities from their respective own
funds (whether on hand or borrowed), (ii) maintain adequate capital in light of
their respective business operations, (iii) not guarantee or become obligated
for the debts of any other Person, other than the Company and ETE, (iv) not hold
out their respective credit as being available to satisfy the obligations or
liabilities of any other Person, (v) not acquire debt obligations or debt
securities of the MLP or its Affiliates (other than ETE and/or the Company),
(vi) not pledge their assets for the benefit of any Person or make loans or
advances to any Person, or (vii) use its commercially reasonable efforts to
cause the operative documents under which ETE borrows money, is an issuer of
debt securities, or guarantees any such borrowing or issuance after the
Effective Date, to contain provisions to the effect that (A) the lenders or
purchasers of debt securities, respectively, acknowledge that they have advanced
funds or purchased debt securities, respectively, in reliance upon the
separateness of the Company and ETE from each other and from any other Persons
and (B) the Company and ETE have assets and liabilities that are separate from
those of other Persons; provided that the Company and ETE may engage in any
transaction described in clauses (v)-(vi) of this Section 2.9(e) if prior
Special Approval has been obtained for such transaction and either (A) the Audit
and Conflicts Committee has determined that the borrower or recipient of the
credit support is not then insolvent and will not be rendered insolvent as a
result of such transaction or (B) in the case of transactions described in
clause (v), such transaction is completed through a public auction or a National
Securities Exchange.
          (f) Separate Formalities. The Company shall, and shall cause ETE to,
(i) observe all limited liability company or partnership formalities and other
formalities required by their respective organizational documents, the laws of
the jurisdiction of their respective formation, or other laws, rules,
regulations and orders of Governmental Authorities exercising jurisdiction over
it, (ii) engage in transactions with the MLP and its Affiliates (other than the
Company or ETE) in conformity with the requirements of Section 7.6 of the ETE
Agreement, and (iii) subject to the terms of the Shared Services Agreement,
promptly pay, from their respective own funds and on a timely basis, their
respective allocable shares of general and administrative expenses, capital
expenditures, and costs for shared services performed by the MLP or Affiliates
of the MLP (other than the Company or ETE). Each material contract between the
Company or ETE, on the one hand, and the MLP or Affiliates of the MLP (other
than the Company or ETE), on the other hand, shall be subject to the
requirements of Section 7.6 of the ETE Agreement, and must be (x) approved by
Special Approval or (y) on terms objectively demonstrable to be no less
favorable to ETE than those generally being provided to or available from
unrelated third parties, and in any event must be in writing.
          (g) No Effect. Failure by the Company to comply with any of the
obligations set forth above shall not affect the status of the Company as a
separate legal entity, with its separate assets and separate liabilities.

- 16 -



--------------------------------------------------------------------------------



 



     Section 2.10 Title to Company Property. All property owned by the Company,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Company as an entity, and no Member, individually, shall have any ownership
of such property. The Company may hold its property in its own name or in the
name of a nominee which may be the Board or any of its Affiliates or any trustee
or agent designated by it.
ARTICLE III
MATTERS RELATING TO MEMBERS
     Section 3.1 Members. Each Member owns a Membership Interest in the Company
as represented by the Equity Units held by such the Member as set forth in
Exhibit A attached hereto.
     Section 3.2 Creation of Additional Membership Interest. Subject to
Article XI, the Company may issue additional Membership Interests in the Company
pursuant to this Section 3.2. The terms of admission or issuance may provide for
the creation of different classes or groups of Members having different rights,
powers, and duties. The creation of any new class or group of Members approved
as required herein may be reflected in an amendment to this Agreement executed
in accordance with Section 13.4 indicating the different rights, powers, and
duties thereof. Any such admission is effective only after the new Member has
executed and delivered to the Members an instrument containing the notice
address of the new Member and the new Member’s ratification of this Agreement
and agreement to be bound by it.
     Section 3.3 Liability to Third Parties. Except as may be expressly provided
in another separate, written guaranty or other agreement executed by a Member,
no Member shall be liable for the Liabilities of the Company, including under a
judgment, decree or order of a court. Except as otherwise provided in this
Agreement, no Member has the authority or power to act for or on behalf of or
bind the Company or to incur any expenditures on behalf of the Company.
     Section 3.4 Meetings of the Members. Meetings of the Members will not be
required to be held at any regular frequency, but, instead, will be held upon
the call of any Member. All meetings of the Members will be held at the
principal office of the Company or at such other place, either within or without
the State of Delaware, as is designated by the Person calling the meeting and
stated in the notice of the meeting or in a duly executed waiver of notice
thereof. Members may participate in a meeting of the Members by means of
conference telephone or video equipment or similar communications equipment
whereby all participants in the meeting can hear each other, and participation
in a meeting in this manner will constitute presence in person at the meeting.
     Section 3.5 Quorum; Voting Requirement.
          (a) The presence, in person or by proxy, of a Member Majority will
constitute a quorum for the transaction of business by the Members. If less than
a Member Majority is represented at a meeting, then any Member may adjourn the
meeting to a specified date not longer than 90 days after such adjournment,
without further notice. At such adjourned meeting at which a quorum is present
or represented by proxy, any business may be transacted that might have been
transacted at the meeting as originally noticed.

- 17 -



--------------------------------------------------------------------------------



 



          (b) Each Member has the right to vote in accordance with its
Membership Interest. A Member Majority will constitute a valid decision of the
Members, except where a larger vote is required by the Act or this Agreement.
     Section 3.6 Notice of Meetings. Notice stating the place, day, hour and the
purpose for which the meeting is called will be given, not less than three days
nor more than 60 days before the date of the meeting, by or at the direction of
the Member or Members calling the meeting, to each Member entitled to vote at
such meeting. A Member’s attendance at a meeting:
          (a) waives objection to lack of notice or defective notice of the
meeting, unless such Member, at the beginning of the meeting, objects to holding
the meeting or transacting business at the meeting; and
          (b) waives objection to consideration of a particular matter at the
meeting that is not within the purpose or purposes described in the notice of
meeting, unless such Member objects to considering the matter when it is
presented.
     Section 3.7 Waiver of Notice. Whenever any notice is required to be given
to any Member under the provisions of this Agreement, a waiver thereof in
writing signed by such Member, whether before or after the time stated therein,
will be deemed equivalent to the giving of such notice.
     Section 3.8 Action Without a Meeting. Any action that is required to or may
be taken at a meeting of the Members may be taken without a meeting if consents
in writing, setting forth the action so taken, are signed by a Member Majority.
Such consents will have the same force and effect as a vote at a meeting duly
held.
     Section 3.9 Proxies. At any meeting of the Members, every Member having the
right to vote thereat will be entitled to vote in person or by proxy appointed
by an instrument in writing signed by such Member and bearing a date not more
than three years prior to such meeting.
     Section 3.10 Voting by Certain Holders. In the case of a Member that is a
corporation, its Membership Interest may be voted by such officer, agent or
proxy as the bylaws of such corporation may prescribe, or, in the absence of
such provision, as the board of directors of such corporation may determine. In
the case of a Member that is a general or limited partnership, its Membership
Interest may be voted, in person or by proxy, by such Person as is designated by
such Member. In the case of a Member that is another limited liability company,
its Membership Interest may be voted, in person or by proxy, by such Person as
is designated by the governing agreements of such other limited liability
company, or, in the absence of such designation, by such Person as is designated
by the limited liability company. In the case of a Member that is a trust, its
Membership Interest may be voted by the trustee of such trust.
     Section 3.11 Denial of Appraisal Rights. No Member will have any appraisal
rights or dissenters’ rights with respect to any merger, consolidation,
conversion or dissolution of the Company, any sale of assets by the Company or
any amendment to this Agreement, the Members’ rights with respect to such
matters being limited to those rights, if any, expressly set forth in this
Agreement.

- 18 -



--------------------------------------------------------------------------------



 



ARTICLE IV
CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS
     Section 4.1 Capital Contributions.
          (a) No Member shall be required to make any Capital Contributions to
the Company except as agreed to by a Super-Majority Interest.
          (b) The amount of money and the fair market value (as of the date of
contribution) of any property (other than money) contributed to the Company by a
Member in respect of the issuance of a Membership Interest to such Member shall
constitute a “Capital Contribution.” Any reference in this Agreement to the
Capital Contribution of a Member shall include a Capital Contribution of its
predecessors in interest.
     Section 4.2 Loans. If the Company does not have sufficient cash to pay its
obligations, any Member that may agree to do so may, upon approval of a
Super-Majority Interest, advance all or part of the needed funds for such
obligation to or on behalf of the Company. An advance described in this
Section 4.2 constitutes a loan from the Member to the Company, may bear interest
at a rate comparable to the rate the Company could obtain from third parties,
and is not a Capital Contribution.
     Section 4.3 Return of Contributions. A Member is not entitled to the return
of any part of its Capital Contributions or to be paid interest in respect of
its Capital Contributions. An unrepaid Capital Contribution is not a liability
of the Company or of any Member. No Member will be required to contribute or to
lend any cash or property to the Company to enable the Company to return any
Member’s Capital Contributions.
ARTICLE V
ALLOCATIONS AND DISTRIBUTIONS
     Section 5.1 Allocations of Profits. After giving effect to the special
allocations set forth in Section 5.3 and Section 5.4, Profits for any Allocation
Year shall be allocated to the Members in proportion to their Sharing Ratios.
     Section 5.2 Allocations of Losses. After giving effect to the special
allocations set forth in Section 5.3 and Section 5.4 and subject to Section 5.5,
Losses for any Allocation Year shall be allocated to the Members in proportion
to their Sharing Ratios.
     Section 5.3 Special Allocations. The following special allocations shall be
made in the following order:
          (a) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article V, if there is a net decrease in Company Minimum Gain during any
Allocation Year, each Member shall be allocated items of Company income and gain
for such Allocation Year (and, if necessary, subsequent Allocation Years) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective

- 19 -



--------------------------------------------------------------------------------



 



amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.3(a) is intended to
comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.
          (b) Member Minimum Gain Chargeback. Except as otherwise provided in
Treasury Regulations Section 1.704-2(i)(4), notwithstanding any other provision
of this Article V, if there is a net decrease in Member Nonrecourse Debt Minimum
Gain attributable to a Member Nonrecourse Debt during any Allocation Year, each
Member who has a share of the Member Nonrecourse Debt Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Treasury
Regulations Section 1.704-2(i)(5), shall be allocated items of Company income
and gain for such Allocation Year (and, if necessary, subsequent Allocation
Years) in an amount equal to such Member’s share of the net decrease in Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Treasury Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.3(b) is
intended to comply with the minimum gain chargeback requirement in Treasury
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.
          (c) Qualified Income Offset. In the event that any Member unexpectedly
receives any adjustments, allocations, or distributions described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be allocated to
such Member in an amount and manner sufficient to eliminate, to the extent
required by the Treasury Regulations, the Adjusted Capital Account Deficit of
such Member as quickly as possible; provided that an allocation pursuant to this
Section 5.3(c) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article V have been tentatively made as if this Section 5.3(c) were
not in this Agreement.
          (d) Gross Income Allocation. In the event that any Member has an
Adjusted Capital Account Deficit at the end of any Allocation Year, each such
Member shall be allocated items of Company income and gain in the amount of such
deficit as quickly as possible; provided that an allocation pursuant to this
Section 5.3(d) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if
Section 5.3(c) and this Section 5.3(d) were not in this Agreement.
          (e) Nonrecourse Deductions. Nonrecourse Deductions for any Allocation
Year shall be allocated to the Members in proportion to their respective Sharing
Ratios.
          (f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Allocation Year shall be allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1).

- 20 -



--------------------------------------------------------------------------------



 



          (g) Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset, pursuant to Code Sections 734(b) or
743(b) is required, pursuant to Treasury Regulations
Sections 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Member in complete liquidation of such Member’s interest in the Company, the
amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be allocated to the
Members in accordance with their interests in the Company in the event Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom
such distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.
          (h) Allocations Relating to Taxable Issuance of Equity Units. Any
income, gain, loss, or deduction realized as a direct or indirect result of the
issuance of Equity Units by the Company to a Member (the “Issuance Items”) shall
be allocated among the Members so that, to the extent possible, the net amount
of such Issuance Items, together with all other allocations under this Agreement
to each Member shall be equal to the net amount that would have been allocated
to each such Member if the Issuance Items had not been realized.
     Section 5.4 Regulatory Allocations. The allocations set forth in
Sections 5.3(a), 5.3(b), 5.3(c), 5.3(d), 5.3(e), 5.3(f) and 5.3(g), and 5.5 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, the Regulatory Allocations shall be offset either with special
allocations of other items of Company income, gain, loss, or deduction pursuant
to this Section 5.4. Therefore, notwithstanding any other provision of this
Article V (other than the Regulatory Allocations), the Board shall make such
offsetting special allocations of Company income, gain, loss, or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of this Agreement and all Company items
were allocated pursuant to Section 5.1, Section 5.2, and Section 5.3(h). In
exercising its discretion under this Section 5.4, the Board shall take into
account future Regulatory Allocations under Sections 5.3(a) and 5.3(b) that,
although not yet made, are likely to offset other Regulatory Allocations
previously made under Sections 5.3(e) and 5.3(f).
     Section 5.5 Loss Limitation. Losses allocated pursuant to Section 5.2 shall
not exceed the maximum amount of Losses that can be allocated without causing
any Member to have an Adjusted Capital Account Deficit at the end of any
Allocation Year. In the event some but not all of the Members would have
Adjusted Capital Account Deficits as a consequence of an allocation of Losses
pursuant to Section 5.2, the limitation set forth in this Section 5.5 shall be
applied on a Member by Member basis and Losses not allocable to any Member as a
result of such limitation shall be allocated to the other Members in accordance
with the positive balances in such Member’s Capital Accounts so as to allocate
the maximum permissible Losses to each Member under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d).

- 21 -



--------------------------------------------------------------------------------



 



     Section 5.6 Other Allocation Rules.
          (a) Profits, Losses, and any other items of income, gain, loss, or
deduction will be allocated to the Members pursuant to this Article V as of the
last day of each Taxable Year; provided that Profits, Losses, and such other
items shall also be allocated at such times as the Gross Asset Values of
Property are adjusted pursuant to subparagraph (b) of the definition of “Gross
Asset Value.”
          (b) For purposes of determining the Profits, Losses, or any other
items allocable to any period, Profits, Losses, and any such other items shall
be determined on a daily, monthly, or other basis, as determined by the Board
using any permissible method under Code Section 706 and the Treasury Regulations
thereunder.
          (c) The Members are aware of the income tax consequences of the
allocations made by this Article V and hereby agree to be bound by the
provisions of this Article V in reporting their shares of Company income and
loss for income tax purposes, except as otherwise required by law.
     Section 5.7 Tax Allocations; Code Section 704(c).
          (a) Except as otherwise provided in this Section 5.7, each item of
income, gain, loss and deduction of the Company for federal income tax purposes
shall be allocated among the Members in the same manner as such items are
allocated for book purposes under this Article V.
          (b) In accordance with Code Section 704(c) and the Treasury
Regulations thereunder, income, gain, loss, and deduction with respect to any
Property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such Property to the Company for federal income
tax purposes and its initial Gross Asset Value (computed in accordance with the
definition of “Gross Asset Value”) using the “remedial allocation method”
described in Treasury Regulations Section 1.704-3(d).
          (c) In the event the Gross Asset Value of any Company asset is
adjusted pursuant to subparagraph (b) of the definition of “Gross Asset Value,”
subsequent allocations of income, gain, loss, and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c) and the Treasury Regulations thereunder
applying the “remedial allocation method” described in Treasury Regulations
Section 1.704-3(d).
          (d) Any elections or other decisions relating to such allocations
shall be made by the Board in any manner that reasonably reflects the purpose
and intention of this Agreement. Allocations pursuant to this Section 5.7 are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Member’s Capital Account or
share of Profits, Losses, other items, or distributions pursuant to any
provision of this Agreement.

- 22 -



--------------------------------------------------------------------------------



 



     Section 5.8 Distributions. Except as otherwise provided in Article IX and
subject to Section 6.1(c), the Board of Directors may cause the Company to
distribute funds of the Company which the Board of Directors reasonably
determines are not needed for the payment of existing or foreseeable Company
obligations and expenditures to the Members; provided, however, that the Company
shall make quarterly tax distributions sufficient and in time for Members to
make quarterly estimated federal tax payments, subject to availability of
sufficient cash, utilizing to the maximum extent possible funds available to be
drawn under credit facilities of the Company and its Affiliates, and subject to
the terms and restrictions imposed by such credit facilities. All such
distributions made pursuant to this Section 5.8 shall be made to the Members in
accordance with their respective Sharing Ratios.
ARTICLE VI
MANAGEMENT
     Section 6.1 Management.
          (a) Generally.
     (i) Subject to the provisions of Section 6.1(b) and Section 6.1(c), all
management powers over the business and affairs of the Company shall be
exclusively vested in a Board of Directors (“Board of Directors” or “Board”)
and, subject to the direction of the Board of Directors, the Officers. The
Officers and Directors shall each constitute a “manager” of the Company within
the meaning of the Act. Except as otherwise specifically provided in this
Agreement, no Member, by virtue of having the status of a Member, shall have or
attempt to exercise or assert any management power over the business and affairs
of the Company or shall have or attempt to exercise or assert actual or apparent
authority to enter into contracts on behalf of, or to otherwise bind, the
Company. Except as otherwise specifically provided in this Agreement, the
authority and functions of the Board of Directors on the one hand and of the
Officers on the other shall be identical to the authority and functions of the
board of directors and officers, respectively, of a corporation organized under
the Delaware General Corporation Law. Except as otherwise specifically provided
in this Agreement, the business and affairs of the Company shall be managed
under the direction of the Board of Directors, and the day-to-day activities of
the Company shall be conducted on the Company’s behalf by the Officers, who
shall be agents of the Company.
     (ii) In addition to the powers that now or hereafter can be granted to
managers under the Act and to all other powers granted under any other provision
of this Agreement, except as otherwise provided in this Agreement, the Board of
Directors and the Officers shall have full power and authority to do all things
as are not restricted by this Agreement, the ETE Agreement, the Act or
Applicable Law, on such terms as they may deem necessary or appropriate to
conduct, or cause to be conducted, the business and affairs of the Company.

- 23 -



--------------------------------------------------------------------------------



 



     (b) Limitations with Respect to ETE and Matters Relating to ETE. Management
powers over the business and affairs of the Company with respect to management
and control of ETE (in the Company’s capacity as general partner of ETE) shall
be vested exclusively in the Board of Directors; provided, notwithstanding
anything herein to the contrary:
     (i) without obtaining approval of a Super-Majority Interest, the Company
shall not, and shall not take any action to cause ETE to:
     (A). make or consent to a general assignment for the benefit of the
creditors of the ETE;
     (B). file or consent to the filing of any bankruptcy, insolvency or
reorganization petition for relief under the United States Bankruptcy Code
naming ETE, or otherwise seek, with respect to ETE, relief from debts or
protection from creditors generally;
     (C). file or consent to the filing of a petition or answer seeking for ETE
a liquidation, dissolution, arrangement, or similar relief under any law;
     (D). file an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against the Company or ETE in a
proceeding of the type described in any of clauses (A) — (C) of this Section
6.1(b)(i);
     (E). seek, consent to or acquiesce in the appointment of a receiver,
liquidator, conservator, assignee, trustee, sequestrator, custodian or any
similar official for ETE or for all or any substantial portion of such entity’s
properties;
     (F). sell all or substantially all of the assets of ETE;
     (G). dissolve or liquidate ETE, other than in accordance with Article VIII
of the ETE Agreement;
     (H). merge or consolidate ETE;
     (I). amend the ETE Agreement in a manner that would reasonably be expected
to have a material adverse effect on the Company (including in its capacity as
the general partner of ETE); or
     (J). declare or make the payment of any material extraordinary distribution
on the Common Units; and
     (ii) without obtaining approval of a Two-Thirds Interest, the Company shall
not, and shall not take any action to cause ETE to exercise the rights of the
Company as general partner of ETE (or those exercisable after the Company

- 24 -



--------------------------------------------------------------------------------



 



ceases to be the general partner of ETE) pursuant to the following provisions of
the ETE Agreement:
     (A). Sections 4.6(a) and (b) (“Transfer of the General Partner Interest”)
solely with respect to the decision by the Company to transfer its general
partner interest in ETE;
     (B). Section 5.2 (“Continuation of General Partner and Limited Partner
Interests; Initial Offering; Contributions by the General Partner and its
Affiliates”), solely with respect to the decision to make additional capital
contributions to ETE;
     (C). Section 5.9 (“Limited Preemptive Right”);
     (D). Section 7.5(d) (relating to the right of the Company and its
Affiliates to purchase Units or other Partnership Securities and exercise rights
related thereto) and Section 7.11 (“Purchase and Sale of Partnership
Securities”), solely with respect to decisions by the Company or its Affiliates
to purchase or otherwise acquire and sell Partnership Securities for their own
account;
     (E). Section 7.6(a) (“Loans from the General Partner; Loans or
Contributions from the Partnership; Contracts with Affiliates; Certain
Restrictions on the General Partner”), solely with respect to the decision by
the Company to lend funds to a Group Member, subject to the provisions of
Section 7.9 of the ETE Agreement;
     (F). Section 7.7 (“Indemnification”), solely with respect to any decision
by the Company to exercise its rights as an “Indemnitee”;
     (G). Section 7.12 (“Registration Rights of the General Partner and its
Affiliates”), solely with respect to any decision to exercise registration
rights and to take actions in connection therewith;
     (H). Section 11.1 (“Withdrawal of the General Partner”), solely with
respect to the decision by Company to withdraw as general partner of ETE and to
giving notices required thereunder;
     (I). Section 11.3(a) and (b) (“Interest of Departing General Partner and
Successor General Partner”); and
     (J). Section 15.1 (“Right to Acquire Limited Partner Interests”).
     (c) Limitations with Respect to the Company. The full power and authority
over the business and affairs of the Company and its Non-ETE Subsidiaries that
do not relate to management and control of ETE and its subsidiaries shall be
exclusively vested in the Members; provided, however, that:

- 25 -



--------------------------------------------------------------------------------



 



     (i) without obtaining approval of a Two-Thirds Interest, the Members shall
not cause the Company to, or permit any Non-ETE Subsidiary to:
     (A). make any distributions to the Members or refrain from making
distributions to the Members requested by such Super-Majority Interest,
     (B). issue or repurchase any equity interests in the Company or any Non-ETE
Subsidiary;
     (C). prosecute, settle or manage any claim made directly against the
Company or any Non-ETE Subsidiary,
     (D). sell, convey, transfer or pledge any asset of the Company or any
Non-ETE Subsidiary,
     (E). amend, modify or waive any rights relating to the assets of the
Company or any Non-ETE Subsidiary,
     (F). enter into any agreement to incur an obligation of the Company other
than an agreement entered into for and on behalf of ETE for which the Company is
liable exclusively by virtue of the Company’s capacity as general partner of ETE
or of any of its affiliates;
     (G). without the approval of the Audit and Conflicts Committee of the Board
of Directors of the Company and such Members constituting a Super-Majority
Interest, take any action that would result in the Company engaging in any
business or activity or incurring any debts or liabilities except in connection
with or incidental to (A) its performance as general partner of ETE or (B) the
acquiring, owning or disposing of debt of equity securities of ETE; or
     (H). form, create or otherwise obtain a subsidiary other than ETE and its
subsidiaries; and
     (ii) without obtaining approval of a Super-Majority Interest, the Members
shall not cause the Company to, or permit any Non-ETE Subsidiary to:
     (A). make or consent to a general assignment for the benefit of the
creditors of the Company;
     (B). file or consent to the filing of any bankruptcy, insolvency or
reorganization petition for relief under the United States Bankruptcy Code
naming the Company, or otherwise seek, with respect to the Company, relief from
debts or protection from creditors generally;

- 26 -



--------------------------------------------------------------------------------



 



     (C). file or consent to the filing of a petition or answer seeking for the
Company a liquidation, dissolution, arrangement, or similar relief under any
law;
     (D). file an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against the Company in a proceeding of
the type described in any of clauses (ix) — (xi) of this Section 6.1(c);
     (E). seek, consent to or acquiesce in the appointment of a receiver,
liquidator, conservator, assignee, trustee, sequestrator, custodian or any
similar official for the Company or for all or any substantial portion of such
entity’s properties;
     (F). sell all or substantially all of the assets of the Company;
     (G). dissolve or liquidate the Company; or
     (H). merge or consolidate the Company.
     Section 6.2 Board of Directors.
          (a) Generally. The Board of Directors shall consist of not less than
five nor more than ten natural persons. The members of the Board of Directors
shall be appointed by the Members constituting a Two-Thirds Interest, provided
that at least three of such Directors shall meet the independence, qualification
and experience requirements of the New York Stock Exchange and Section 10A(m)(3)
of the Securities Exchange Act of 1934 (or any successor Law), the rules and
regulations of the SEC, other Applicable Law and the charter of the Audit and
Conflicts Committee (each, an “Independent Director”); provided, however, that
if at any time at least three of the Directors are not Independent Directors,
the Board of Directors shall still have all powers and authority granted to it
hereunder, the Members acting with the approval of a Two-Thirds Interest shall
endeavor to elect additional Independent Directors to come into compliance with
this Section 6.2(a).
          (b) Term; Resignation; Vacancies; Removal. Each Director shall hold
office until his successor is appointed and qualified or until his earlier
resignation or removal. Any Director may resign at any time upon written notice
to the Board, to the President or to any other Officer. Such resignation shall
take effect at the time specified therein, and unless otherwise specified
therein no acceptance of such resignation shall be necessary to make it
effective. Vacancies and newly created directorships resulting from any increase
in the authorized number of Directors or from any other cause shall be filled by
the Members acting with the approval of a Two-Thirds Interest. Any Director may
be removed, with or without cause, by the Members constituting a Two-Thirds
Interest at any time, and the vacancy in the Board caused by any such removal
shall be filled by the Members acting with the approval of a Two-Thirds
Interest.
          (c) Voting; Quorum; Required Vote for Action. Unless otherwise
required by the Act, other Law or the provisions hereof,

- 27 -



--------------------------------------------------------------------------------



 



     (i) each member of the Board of Directors shall have one vote;
     (ii) except for matters requiring Special Approval, the presence at a
meeting of a majority of the members of the Board of Directors shall constitute
a quorum at any such meeting for the transaction of business; and
     (iii) except for matters requiring Special Approval, the act of a majority
of the members of the Board of Directors present at a meeting duly called in
accordance with Section 6.2(d) at which a quorum is present shall be deemed to
constitute the act of the Board of Directors.
     (d) Meetings. Regular meetings of the Board of Directors shall be held at
such times and places as shall be designated from time to time by resolution of
the Board of Directors. Special meetings of the Board of Directors or meetings
of any committee thereof may be called by written request authorized by any
member of the Board of Directors or a committee thereof on at least 48 hours
prior written notice to the other members of such Board or committee. Any such
notice, or waiver thereof, need not state the purpose of such meeting, except as
may otherwise be required by law. Attendance of a Director at a meeting
(including pursuant to the last sentence of this Section 6.2(d)) shall
constitute a waiver of notice of such meeting, except where such Director
attends the meeting for the express purpose of objecting to the transaction of
any business on the ground that the meeting is not lawfully called or convened.
Subject to Article 11, any action required or permitted to be taken at a meeting
of the Board of Directors or any committee thereof may be taken without a
meeting, without prior notice and without a vote if a consent or consents in
writing, setting forth the action so taken, are signed by at least as many
members of the Board of Directors or committee thereof as would have been
required to take such action at a meeting of the Board of Directors or such
committee. Members of the Board of Directors or any committee thereof may
participate in and hold a meeting by means of conference telephone, video
conference or similar communications equipment by means of which all Persons
participating in the meeting can hear each other, and participation in such
meetings shall constitute presence in person at the meeting.
     (e) Committees.
     (i) Subject to compliance with this Article 6, committees of the Board of
Directors shall have and may exercise such of the powers and authority of the
Board of Directors with respect to the management of the business and affairs of
the Company as may be provided in a resolution of the Board of Directors. Any
committee designated pursuant to this Section 6.2(e) shall choose its own
chairman, shall keep regular minutes of its proceedings and report the same to
the Board of Directors when requested, and, subject to Section 6.2(d), shall fix
its own rules or procedures and shall meet at such times and at such place or
places as may be provided by such rules or by resolution of such committee or
resolution of the Board of Directors. At every meeting of any such committee,
the presence of a majority of all the members thereof shall constitute a quorum
and the affirmative

- 28 -



--------------------------------------------------------------------------------



 



vote of a majority of the members present shall be necessary for the adoption by
it of any resolution (except for obtaining Special Approval at meetings of the
Audit and Conflicts Committee, which requires the affirmative vote of a majority
of the members of such committee). The Board of Directors may designate one or
more Directors as alternate members of any committee who may replace any absent
or disqualified member at any meeting of such committee; provided, however, that
any such designated alternate of the Audit and Conflicts Committee must meet the
standards for an Independent Director. In the absence or disqualification of a
member of a committee, the member or members present at any meeting and not
disqualified from voting, whether or not constituting a quorum, may unanimously
appoint another member of the Board of Directors to act at the meeting in the
place of the absent or disqualified member; provided, however, that any such
replacement member of the Audit and Conflicts Committee must meet the standards
for an Independent Director.
     (ii) In addition to any other committees established by the Board of
Directors pursuant to Section 6.2(e)(i), the Board of Directors shall maintain
an “Audit and Conflicts Committee,” which shall be composed of at least three
Independent Directors. The Audit and Conflicts Committee shall be responsible
for (A) approving or disapproving, as the case may be, any matters regarding the
business and affairs of the Company and ETE required to be considered by, or
submitted to, such Audit and Conflicts Committee pursuant to the terms of the
ETE Agreement, (B) assisting the Board in monitoring (1) the integrity of ETE’s
and the Company’s financial statements, (2) the qualifications and independence
of ETE’s and the Company’s independent accountants, (3) the performance of ETE’s
and the Company’s internal audit function and independent accountants, and
(4) ETE’s and the Company’s compliance with legal and regulatory requirements,
(C) preparing the report required by the rules of the SEC to be included in
ETE’s annual report on Form 10-K, (D) approving any material amendments to the
Shared Services Agreement, (E) approving or disapproving, as the case may be,
the entering into of any material transaction with a Member or any Affiliate of
a Member, other than transactions in the ordinary course of business to the
extent that the Board of Directors requests the Audit and Conflicts Committee to
make such determination, (F) approving any of the actions described in
Section 6.1(a) — (g) and Section (c)(v) to be taken on behalf of the Company or
ETE, (G) amending (1) Section 2.9, (2) the definition of “Independent Director”
in Section 6.2(a), (3) the requirement that at least three of the directors be
Independent Directors, (4) Sections 6.1(a) — (g) or 6.2 (c)(v) or (5) this
Section 6.2(e)(ii), and (H) performing such other functions as the Board may
assign from time to time, or as may be specified in a written charter of the
Audit and Conflicts Committee. In acting or otherwise voting on the matters
referred to in this Section 6.2(e)(ii), to the fullest extent permitted by law,
including Section 18-1101(c) of the Act and Section 17-1101(c) of the Delaware
Revised Uniform Limited Partnership Act, as amended from time to time, the
Directors constituting the Audit and Conflicts Committee shall consider only the
interest of the Company or ETE, as applicable, including their respective
creditors.
     (iii) In addition to any other committees established by the Board of
Directors pursuant to Section 6.2(e)(i), the Board of Directors shall maintain a

- 29 -



--------------------------------------------------------------------------------



 



“Compensation Committee,” which shall be composed of at least two Independent
Directors. The Compensation Committee shall be responsible for setting the
compensation for officers of the Company as well as administering any incentive
plans adopted by the Company. The Compensation Committee shall perform such
other functions as the Board may assign from time to time or as may be specified
in a written charter for the Compensation Committee adopted by the Board.
     Section 6.3 Officers.
          (a) Generally. The Board may appoint agents of the Company, which
agents shall be referred to as “Officers” of the Company, having the titles,
power, authority and duties described in this Section 6.3 or as otherwise
granted by the Board. Subject to the foregoing, the Officers shall have the full
authority to and shall manage, control and oversee the day-to-day business and
affairs of the Company and shall perform all other acts as are customary or
incident to the management of such business and affairs, which will include the
general and administrative affairs of the Company and the operation and
maintenance of the Company Assets, all in accordance with the provisions of
Section 6.3.
          (b) Titles and Number. The Officers may include a Chairman, a Chief
Executive Officer (or Co-Chief Executive Officers), a President, one or more
Vice Presidents, a Secretary, a Treasurer, and one or more Assistant Secretaries
and Assistant Treasurers, and any other officer position or title as the Board
may approve. Any person may hold two or more offices.
          (c) Appointment and Term of Office. The Officers may be appointed by
the Board at such times and for such terms as the Board shall determine. Any
Officer may be removed, with or without cause, only by the Board. Vacancies in
any office may be filled only by the Board.
          (d) Chairman of the Board. The Chairman of the Board shall preside at
all meetings of the Board of Directors and of the unitholders of ETE; and he
shall have such other powers and duties as from time to time may be assigned to
him by the Board of Directors. There may be more than one person holding the
office of Chairman, in which case they shall act as Co-Chairmen and shall share
the duties of such office.
          (e) Chief Executive Officer. In accordance with and subject to the
limitations imposed by this Agreement or any direction of the Board, the Chief
Executive Officer (or Co-Chief Executive Officers), as such, shall (i) supervise
generally the other Officers, (ii) be responsible for the management and
day-to-day business and affairs of the Company, its other Officers, employees
and agents and shall supervise generally the affairs of the Company, (iii) have
full authority to execute all documents and take all actions that the Company
may legally take and (iv) have the power and authority to delegate the Chief
Executive Officer’s powers and authority to any proper Officer.
          (f) President. Subject to the limitations imposed by this Agreement,
any employment agreement, any employee plan or any determination of the Board of
Directors, the

- 30 -



--------------------------------------------------------------------------------



 



President, subject to the direction of the Board of Directors, shall be the
chief executive officer of the Company in the absence of a Chief Executive
Officer and shall be responsible for the management and direction of the
day-to-day business and affairs of the Company, its other Officers, employees
and agents, shall supervise generally the affairs of the Company and shall have
full authority to execute all documents and take all actions that the Company
may legally take. In the absence of the Chairman of the Board or a Chief
Executive Officer, the President shall preside at all meetings of the
unitholders of ETE and (should he be a director) of the Board of Directors. The
President shall exercise such other powers and perform such other duties as may
be assigned to him by this Agreement or the Board of Directors, including any
duties and powers stated in any employment agreement approved by the Board of
Directors.
          (g) Vice Presidents. In the absence of the President, each Vice
President appointed by the Board shall have all of the powers and duties
conferred upon the President, including the same power as the President to
execute documents on behalf of the Company. Each such Vice President shall
perform such other duties and may exercise such other powers as may from time to
time be assigned to him by the Board. Vice Presidents may be designated
Executive Vice Presidents, Senior Vice Presidents, or any other title determined
by the Board.
          (h) Secretary and Assistant Secretaries. The Secretary shall record or
cause to be recorded in books provided for that purpose the minutes of the
meetings or actions of the Board of Directors, shall see that all notices are
duly given in accordance with the provisions of this Agreement and as required
by law, shall be custodian of all records (other than financial), shall see that
the books, reports, statements, certificates and all other documents and records
required by law are properly kept and filed, and, in general, shall perform all
duties incident to the office of Secretary and such other duties as may, from
time to time, be assigned to him by this Agreement, the Board of Directors or
the President. The Assistant Secretaries shall exercise the powers of the
Secretary during that Officer’s absence or inability or refusal to act.
          (i) Chief Financial Officer. The Chief Financial Officer shall keep
and maintain, or cause to be kept and maintained, adequate and correct books and
records of account of the Company and ETE. He shall receive and deposit all
moneys and other valuables belonging to the Company in the name and to the
credit of the Company and shall disburse the same and only in such manner as the
Board of Directors or the appropriate Officer of the Company may from time to
time determine. He shall receive and deposit all moneys and other valuables
belonging to ETE in the name and to the credit of ETE and shall disburse the
same and only in such manner as the Board of Directors or the President may
require. He shall render to the Board of Directors and the President, whenever
any of them request it, an account of all his transactions as Chief Financial
Officer and of the financial condition of the Company, and shall perform such
further duties as the Board of Directors or the President may require. The Chief
Financial Officer shall have the same power as the President to execute
documents on behalf of the Company.
          (j) Treasurer and Assistant Treasurers. The Treasurer shall have such
duties as may be specified by the Chief Financial Officer in the performance of
his duties. The Assistant Treasurers shall exercise the power of the Treasurer
during that Officer’s absence or inability or refusal to act. Each of the
Assistant Treasurers shall possess the same power as the Treasurer to sign all
certificates, contracts, obligations and other instruments of the Company. If

- 31 -



--------------------------------------------------------------------------------



 



no Treasurer or Assistant Treasurer is appointed and serving or in the absence
of the appointed Treasurer and Assistant Treasurer, the Senior Vice President,
or such other Officer as the Board of Directors shall select, shall have the
powers and duties conferred upon the Treasurer.
          (k) Powers of Attorney. The Company may grant powers of attorney or
other authority as appropriate to establish and evidence the authority of the
Officers and other persons.
          (l) Delegation of Authority. Unless otherwise provided by resolution
of the Board of Directors, no Officer shall have the power or authority to
delegate to any person such Officer’s rights and powers as an Officer to manage
the business and affairs of the Company.
          (m) Officers. The Board of Directors shall appoint Officers of the
Company to serve from the date hereof until the death, resignation or removal by
the Board of Directors with or without cause of such officer.
     Section 6.4 Duties of Officers and Directors. Except as otherwise
specifically provided in this Agreement, the duties and obligations owed to the
Company and to the Board of Directors by the Officers of the Company and by
members of the Board of Directors of the Company shall be the same as the
respective duties and obligations owed to a corporation organized under the
Delaware General Corporation Law by its officers and directors, respectively.
     Section 6.5 Compensation. The members of the Board of Directors who are
neither Officers nor employees of the Company shall be entitled to compensation
as directors and committee members as approved by the Board and shall be
reimbursed for out-of-pocket expenses incurred in connection with attending
meetings of the Board of Directors or committees thereof.
     Section 6.6 Indemnification.
          (a) To the fullest extent permitted by Law but subject to the
limitations expressly provided in this Agreement, each Indemnitee shall be
indemnified and held harmless by the Company from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, penalties, interest,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any such Indemnitee may be involved, or is threatened to be involved,
as a party or otherwise, by reason of such person’s status as an Indemnitee;
provided, however that the Indemnitee shall not be indemnified and held harmless
if there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Section 6.6, the
Indemnitee acted in bad faith or engaged in fraud, willful misconduct, or in the
case of a criminal matter, acted with knowledge that the Indemnitee’s conduct
was unlawful; provided, further, no indemnification pursuant to this Section 6.6
shall be available to the Members or their Affiliates (other than the MLP and
any Group Member) with respect to its or their obligations incurred pursuant to
the Underwriting Agreement. The termination of any action, suit or proceeding by
judgment, order,

- 32 -



--------------------------------------------------------------------------------



 



settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that the Indemnitee acted in a manner contrary to
that specified above. Any indemnification pursuant to this Section 6.6 shall be
made only out of assets of the Company, it being agreed that a Member shall not
be personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Company to enable it to
effectuate such indemnification.
     (i) To the fullest extent permitted by law, expenses (including reasonable
legal fees and expenses) incurred by an Indemnitee who is indemnified pursuant
to Section 6.6(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the Indemnitee to repay such
amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 6.6.
     (ii) The Company shall, to the fullest extent permitted under the Act, pay
or reimburse expenses incurred by an Indemnitee in connection with the
Indemnitee’s appearance as a witness or other participation in a proceeding
involving or affecting the Company at a time when the Indemnitee is not a named
defendant or respondent in the proceeding.
          (b) The indemnification provided by this Section 6.6 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, as a matter of law or otherwise, both as to actions in the
Indemnitee’s capacity as an Indemnitee and as to actions in any other capacity,
and shall continue as to an Indemnitee who has ceased to serve in such capacity
and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Indemnitee.
          (c) The Company may purchase and maintain insurance, on behalf of the
members of the Board of Directors, the Officers and such other Persons as the
Board of Directors shall determine, against any liability that may be asserted
against or expense that may be incurred by such Person in connection with the
Company’s activities, regardless of whether the Company would have the power to
indemnify such Person against such liability under the provisions of this
Agreement.
          (d) For purposes of this Section 6.6, the Company shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of such Indemnitee’s duties to the
Company also imposes duties on, or otherwise involves services by, the
Indemnitee to the plan or participants or beneficiaries of the plan; excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to Applicable Law shall constitute “fines” within the meaning of
Section 6.6(a); and action taken or omitted by the Indemnitee with respect to an
employee benefit plan in the performance of such Indemnitee’s duties for a
purpose reasonably believed by such Indemnitee to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is in, or not opposed to, the best interests of the Company.

- 33 -



--------------------------------------------------------------------------------



 



          (e) An Indemnitee shall not be denied indemnification in whole or in
part under this Section 6.6 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
          (f) The provisions of this Section 6.6 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
          (g) No amendment, modification or repeal of this Section or any
provision hereof shall in any manner terminate, reduce or impair either the
right of any past, present or future Indemnitee to be indemnified by the Company
or the obligation of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 6.6 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted, provided such Person became an Indemnitee hereunder prior to such
amendment, modification or repeal.
          (h) Any act or omission performed or omitted by an Indemnitee on
advice of legal counsel or an independent consultant who has been employed or
retained by the Company shall be presumed to have been performed or omitted in
good faith without gross negligence or willful misconduct.
          (i) THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION 6.6
ARE INTENDED BY THE PARTIES TO APPLY EVEN IF SUCH PROVISIONS HAVE THE EFFECT OF
EXCULPATING THE INDEMNITEE FROM LEGAL RESPONSIBILITY FOR THE CONSEQUENCES OF
SUCH PERSON’S NEGLIGENCE, FAULT OR OTHER CONDUCT.
     Section 6.7 Liability of Indemnitees.
          (a) Notwithstanding anything to the contrary set forth in this
Agreement, no Indemnitee shall be liable for monetary damages to the Company,
the Members or any other Person for losses sustained or liabilities incurred as
a result of any act or omission of an Indemnitee unless there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter in question, the Indemnitee acted in
bad faith or engaged in fraud, willful misconduct or, in the case of a criminal
matter, acted with knowledge that the Indemnitee’s conduct was criminal.
          (b) Subject to its obligations and duties as set forth in this
Article 6, the Board of Directors and any committee thereof may exercise any of
the powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through the Company’s Officers or
agents, and neither the Board of Directors nor any committee thereof shall be
responsible for any misconduct or negligence on the part of any such Officer or
agent appointed by the Board of Directors or any committee thereof in good
faith.
          (c) Any amendment, modification or repeal of this Section 6.7 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on

- 34 -



--------------------------------------------------------------------------------



 



liability under this Section 6.7 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may be asserted.
     Section 6.8 Amendment and Vesting of Rights. The rights granted or created
hereby will be vested in each Person entitled to indemnification hereunder as a
bargained-for, contractual condition of such Person’s being or serving or having
served as a Director, officer or representative of the Company or serving at the
request of the Company as a director, officer or in any other comparable
position of any Other Enterprise and, while this Article VI may be amended or
repealed, no such amendment or repeal will release, terminate or adversely
affect the rights of such Person under this Article VI with respect to any
(a) act taken or the failure to take any act by such Person prior to such
amendment or repeal or (b) action, suit or proceeding concerning such act or
failure to act filed after such amendment or repeal.
     Section 6.9 Severability. If any provision of this Article VI or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable for any reason whatsoever, the remaining provisions of
this Article VI and the application of such provision to other Persons or
circumstances will not be affected thereby and, to the fullest extent possible,
the court finding such provision invalid, illegal or unenforceable must modify
and construe the provision so as to render it valid and enforceable as against
all Persons and to give the maximum possible protection to Persons subject to
indemnification hereby within the bounds of validity, legality and
enforceability. Without limiting the generality of the foregoing, if any Member,
Director, officer or representative of the Company or any Person who is or was
serving at the request of the Company as a director, officer or in any other
comparable position of any Other Enterprise, is entitled under any provision of
this Article VI to indemnification by the Company for some or a portion of the
judgments, amounts paid in settlement, attorneys’ fees, penalties, ERISA excise
taxes, fines or other expenses actually and reasonably incurred by any such
Person in connection with any threatened, pending or completed action, suit or
proceeding (including the investigation, defense, settlement or appeal of such
action, suit or proceeding), whether civil, criminal, administrative,
investigative or appellate, but not, however, for all of the total amount
thereof, the Company will nevertheless indemnify such Person for the portion
thereof to which such Person is entitled.
     Section 6.10 Contracts with Members or Their Affiliates.
          (a) All contracts or transactions not involving ETE that are between
the Company and its Members, Directors or officers or between the Company and
another Person in which a Member, Director or officer has a financial interest
or with which a Member, Director or officer is affiliated are permissible if
such contract or transaction, and such Member’s, Director’s or officer’s
interest therein, are fully disclosed to the Members and approved by a
Two-Thirds Interest.
          (b) All contracts or transactions involving ETE and the Members,
Directors or officers of the Company in which a Member, Director or officer has
a financial interest that is not proportionate to such Member’s ownership
interest in ETE or with which a Member, Director or officer is affiliated are
permissible if such contract or transaction, and such

- 35 -



--------------------------------------------------------------------------------



 



Member’s, Director’s or officer’s interest therein, are fully disclosed to and
approved by a Audit and Conflicts Committee of the Board of Directors.
     Section 6.11 Other Business Ventures. Any Member may engage in, or possess
an interest in, other business ventures of every nature and description,
independently or with others, whether or not similar or identical to the
business of the Company or ETE, and neither the Company nor any Member will have
any right by virtue of this Agreement in or to such other business ventures or
to the income or profits derived therefrom. The Members and their
representatives are not required to devote all of their time or business efforts
to the affairs of the Company, but will devote so much of their time and
attention to the Company as is reasonably necessary and advisable to manage the
affairs of the Company to the best advantage of the Company. The foregoing will
not supersede any employment, confidentiality, noncompetition or other specific
agreement that may exist between the Company (or an affiliate of the Company)
and any Member (or an affiliate of any Member).
     Section 6.12 Acknowledged and Permitted NGP Activities. The Company and the
Members recognize that: (i) NGP and its Affiliates own and will in the future
acquire substantial equity interests in other companies that participate in the
energy industry (“NGP Portfolio Companies”), (ii) NGP will enter into advisory
service agreements with those NGP Portfolio Companies, and representatives of
NGP who serve as Director of the Company and provide services to the Company and
ETE, also serve in similar capacities and provide similar services to other NGP
Portfolio Companies, (iii) that at any given time, other NGP Portfolio Companies
may be in direct or indirect competition with the Company and ETE, and/or their
subsidiaries; and (iv) Davis and Warren own and will own equity interests in
companies or properties which participate in the energy industry that are
Affiliated with ETE but in which the partners of ETE do not own an interest. The
Company and the Members acknowledge and agree that: (i) NGP and its Affiliates:
(A) shall not be prohibited or otherwise restricted by their relationship with
the Company and its subsidiaries from engaging in the business of investing in
NGP Portfolio Companies, entering into agreements to provide services to such
companies or acting as managers, directors or advisors to, or other principals
of, such NGP Portfolio Companies, regardless of whether such activities are in
direct or indirect competition with the business or activities of the Company or
its subsidiaries, and (B) shall not have any obligation to offer the Company or
its subsidiaries any Excluded Business Opportunity, (ii) the Company and the
Members hereby renounce any interest or expectancy in any Excluded Business
Opportunity pursued by NGP and/or its Affiliates, NGP representatives or another
NGP Portfolio Company and waive any claim that any such business opportunity
constitutes a business opportunity of the Company or any of its subsidiaries;
and (iii) Davis and Warren shall similarly not be prohibited or otherwise
restricted from engaging in other endeavors in the energy industry that are
otherwise permitted under the terms of the Confidentiality and Non-Compete
Agreements entered into as of the date hereof.
     Section 6.13 Resolution of Conflicts of Interest; Standard of Conduct and
Modification of Duties.
          (a) Unless otherwise expressly provided in this Agreement, whenever a
potential conflict of interest exists or arises between the Members or any of
their Affiliates (other than the MLP or any Group Member), on the one hand, and
ETE or any Group Member,

- 36 -



--------------------------------------------------------------------------------



 



on the other hand, any resolution or course of action by the Board of Directors
in respect of such conflict of interest shall be permitted and deemed approved
by all Members, and shall not constitute a breach of this Agreement or of any
agreement contemplated herein or therein, or of any duty stated or implied by
law or equity, if the resolution or course of action in respect of such conflict
of interest is (i) approved by Special Approval, (ii) approved by the vote of a
majority of the Common Units excluding Common Units owned by the Members and
their Affiliates, (iii) on terms no less favorable to ETE or a Group Member, as
the case may be, than those generally being provided to or available from
unrelated third parties or (iv) fair and reasonable to ETE or Group Member, as
the case may be, taking into account the totality of the relationships between
the parties involved (including other transactions that may be particularly
favorable or advantageous to ETE or Group Member, as the case may be). The Board
of Directors shall be authorized but not required in connection with its
resolution of such conflict of interest to seek Special Approval of such
resolution, and the Board of Directors may also adopt a resolution or course of
action that has not received Special Approval. If Special Approval is not sought
and the Board of Directors determines that the resolution or course of action
taken with respect to a conflict of interest satisfies either of the standards
set forth in clauses (iii) or (iv) above, then it shall be presumed that, in
making its decision, the Board of Directors acted in good faith, and in any
proceeding brought by any Member or by or on behalf of such Member or ETE or
Group Member, as the case may be, challenging such approval, the Person bringing
or prosecuting such proceeding shall have the burden of overcoming such
presumption.
          (b) Whenever the Company makes a determination or takes or declines to
take any other action, or any of its Affiliates causes it to do so, in its
capacity as the general partner of ETE as opposed to in its individual capacity,
whether under this Agreement, or any other agreement contemplated hereby or
otherwise, then unless another express standard is provided for in this
Agreement, the Company, or such Affiliates causing it to do so, shall make such
determination or take or decline to take such other action in good faith and
shall not be subject to any other or different standards imposed by this
Agreement, any other agreement contemplated hereby or under the Act or any other
law, rule or regulation or at equity. In order for a determination or other
action to be in “good faith” for purposes of any action taken or delivered to be
taken by the Company in its capacity as the general partner of ETE, the Person
or Persons making such determination or taking or declining to take such other
action must believe that the determination or other action is in the best
interests of ETE.
          (c) Whenever the Company (including the Board of Directors or any
committee thereof acting on behalf of the Company) makes a determination or
takes or declines to take any other action, or any of its Affiliates causes it
to do so, in its individual capacity as opposed to in its capacity as a general
partner of ETE, whether under this Agreement or any other agreement contemplated
hereby or otherwise, then the Company (including the Board of Directors or any
committee thereof acting on behalf of the Company), or such Affiliates causing
it to do so, are entitled to make such determination or to take or decline to
take such other action free of any fiduciary duty or obligation whatsoever to
ETE or any partner thereof, and the Company (including the Board of Directors or
any committee thereof acting on behalf of the Company), or such Affiliates
causing it to do so, shall not be required to act in good faith or pursuant to
any other standard imposed by this Agreement, any other agreement contemplated
hereby or under the Act or any other law, rule or regulation. By way of
illustration and not of

- 37 -



--------------------------------------------------------------------------------



 



limitation, whenever the phrase, “at the option of the Company,” or some
variation of that phrase, is used in this Agreement, it indicates that the
Company is acting in its individual capacity. For the avoidance of doubt,
whenever the Company votes or transfers its Common Units, or refrains from
voting or transferring its Common Units, it shall be acting in its individual
capacity.
          (d) Notwithstanding anything to the contrary in this Agreement, none
of the Company, nor the Board or any committee thereof and the Affiliates of the
Company shall have any duty or obligation, express or implied, to (i) sell or
otherwise Dispose of any asset of ETE or any Group Member or (ii) permit ETE or
any Group Member to use any facilities or assets of the Company and its
Affiliates, except as may be provided in contracts entered into from time to
time specifically dealing with such use. Any determination by the Company or any
of its Affiliates to enter into such contracts shall be at its option.
          (e) Whenever a particular transaction, arrangement or resolution of a
conflict of interest is required under this Agreement to be “fair and
reasonable” to any Person, the fair and reasonable nature of such transaction,
arrangement or resolution shall be considered in the context of all similar or
related transactions.
ARTICLE VII
TAX MATTERS
     Section 7.1 Tax Returns and Information.
          (a) The Board of Directors shall cause to be prepared and timely filed
(on behalf of the Company) all federal, state and local tax returns required to
be filed by the Company, including making all elections on such tax returns and
to provide all Members, upon request, access to accounting and tax information
and schedules as shall be necessary for the preparation by such Member of its
income tax returns and such Member’s tax information reporting requirements. The
Company shall bear the costs of the preparation and filing of its returns.
          (b) Not less than 60 days prior to the date (as extended) on which the
Company intends to file its federal income tax return or any state income tax
return but in any event no earlier than March 1 of each year, the return
proposed to be filed by the Company shall be furnished to the Members for
review.
          (c) The Board of Directors shall cause to be prepared and timely filed
(for the Company, and on behalf of ETE) all federal, state and local tax returns
required to be filed by the Company or ETE. The Company shall deliver a copy of
each such tax return to the Members within ten days following the date on which
any such tax return is filed, together with such additional information as may
be required by the Members.
          (d) The Board of Directors shall cause to be prepared and delivered or
provide access to such information reasonably required by Members from time to
time with respect to “qualifying income” (within the meaning of Section 7704(d)
of the Code) of the Company, ETE, and its subsidiaries.

- 38 -



--------------------------------------------------------------------------------



 



     Section 7.2 Tax Matters Member. The Tax Matters Member is authorized to
take such actions and to execute and file all statements and forms on behalf of
the Company which may be permitted or required by the applicable provisions of
the Code or Regulations issued thereunder. The Tax Matters Member shall have
full and exclusive power and authority on behalf of the Company to represent the
Company (at the Company’s expense) in connection with all examinations of the
Company’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and to expend Company funds for professional services and
costs associated therewith. The Tax Matters Member shall keep the Members
informed as to the status of any audit of the Company’s tax affairs, and shall
take such action as may be necessary to cause any Member so requesting to become
a “notice partner” within the meaning of Section 6223 of the Internal Revenue
Code. Without first obtaining the approval of a Super-Majority Interest of the
Members, the Tax Matters Member shall not, with respect to Company tax matters:
(i) enter into a settlement agreement with respect to any tax matter which
purports to bind Members other than the Tax Matters Member, (ii) intervene in
any action pursuant to Code Section 6226(b)(5), (iii) enter into an agreement
extending the statute of limitations, or (iv) file a petition pursuant to Code
Section 6226(a) or 6228. If an audit of any of the Company’s tax returns shall
occur, the Tax Matters Member shall not settle or otherwise compromise
assertions of the auditing agent which may be adverse to any Member as compared
to the position taken on the Company’s tax returns without the prior written
consent of each such affected Member.
     Section 7.3 Tax Elections. The Company shall make the election under
Section 754 of the Code in accordance with the Treasury Regulations thereunder.
Except as otherwise provided herein, the Board of Directors shall determine
whether the Company should make any other elections under the Code.
ARTICLE VIII
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
     Section 8.1 Maintenance of Books. The Board of Directors shall keep or
cause to be kept at the principal office of the Company or at such other
location approved by the Board of Directors complete and accurate books and
records of the Company, supporting documentation of the transactions with
respect to the conduct of the Company’s business and minutes of the proceedings
of the Board of Directors and any other books and records that are required to
be maintained by Applicable Law.
     Section 8.2 Reports. The Board of Directors shall cause to be prepared and
delivered to each Member such reports, forecasts, studies, budgets and other
information as the Members may reasonably request from time to time.
     Section 8.3 Information Rights. At the request of any Member, the Company
shall deliver copies of any information or documents provided to the Board of
Directors if and when so delivered to the Board of Directors including, without
limitation, annual, quarterly and monthly financial reports. Notwithstanding the
foregoing, the Board of Directors, acting by a majority vote, may refrain from
disclosing specific information to any Member who may have information rights
pursuant to this Section 8.3 if (i) the Board of Directors reasonably determines
it is not in the best interests of ETE or any of its subsidiaries to disclose
such specific information to any such Member, (ii) such information does not
relate to an adverse change

- 39 -



--------------------------------------------------------------------------------



 



regarding the business, management, operations, financial condition, results of
operations or prospects of ETE or any of its subsidiaries and (iii) such
information is not otherwise reasonably required by such Member in connection
with the preparation of its filings with the SEC, and the failure to provide
such information would not constitute a material omission or cause a material
misstatement with respect to other information provided to the Member in light
of the circumstances in which such information is made.
     Section 8.4 Bank Accounts. Funds of the Company shall be deposited in such
banks or other depositories as shall be designated from time to time by the
Board of Directors. All withdrawals from any such depository shall be made only
as authorized by the Board of Directors and shall be made only by check, wire
transfer, debit memorandum or other written instruction.
     Section 8.5 Fiscal Year. For financial accounting purposes, the fiscal year
of the Company will end on August 31 of each year unless a different year is
adopted by the Members.
ARTICLE IX
DISSOLUTION, WINDING-UP AND TERMINATION
     Section 9.1 Dissolution.
          (a) The Company shall dissolve and its affairs shall be wound up on
the first to occur of the following events (each a “Dissolution Event”):
     (i) the unanimous consent of the Board of Directors;
     (ii) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act; and
     (iii) at any time there are no Members of the Company, unless the Company
is continued in accordance with the Act or this Agreement.
          (b) No other event shall cause a dissolution of the Company.
          (c) Upon the occurrence of any event that causes there to be no
Members of the Company, to the fullest extent permitted by law, the personal
representative of the last remaining Member is hereby authorized to, and shall,
within 90 days after the occurrence of the event that terminated the continued
membership of such Member in the Company, agree in writing (i) to continue the
Company and (ii) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute Member of the Company,
effective as of the occurrence of the event that terminated the continued
membership of such Member in the Company.
          (d) Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Member shall not cause such Member to cease to be a member of
the Company and, upon the occurrence of such an event, the Company shall
continue without dissolution.

- 40 -



--------------------------------------------------------------------------------



 



     Section 9.2 Winding-Up and Termination.
          (a) On the occurrence of a Dissolution Event, the Board of Directors
shall select one or more Persons to act as liquidator. The liquidator shall
proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act. The costs of winding up shall
be borne as a Company expense. Until final distribution, the liquidator shall
continue to operate the Company properties with all of the power and authority
of the Board of Directors. The steps to be accomplished by the liquidator are as
follows:
     (i) as promptly as possible after dissolution and again after final winding
up, the liquidator shall cause a proper accounting to be made by a recognized
firm of certified public accountants of the Company’s assets, liabilities, and
operations through the last calendar day of the month in which the dissolution
occurs or the final winding up is completed, as applicable;
     (ii) the liquidator shall discharge from Company funds all of the debts,
liabilities and obligations of the Company or otherwise make adequate provision
for payment and discharge thereof (including the establishment of a cash escrow
fund for contingent liabilities in such amount and for such term as the
liquidator may reasonably determine);
     (iii) the liquidator may sell any or all Company property, including to
Members; and
     (iv) all remaining assets of the Company (including cash) shall be
distributed to the Members in accordance with the positive balance in their
Capital Accounts after giving effect to all contributions, distributions, and
allocations for all periods.
          (b) The distribution of cash or property to a Member in accordance
with the provisions of this Section 9.2 constitutes a complete return to the
Member of its Capital Contributions and a complete distribution to the Member of
its share of all the Company’s property and constitutes a compromise to which
all Members have consented within the meaning of Section 18-502(b) of the Act.
No Member shall be required to make any Capital Contribution to the Company to
enable the Company to make the distributions described in this Section 9.2.
          (c) On completion of such final distribution, the liquidator shall
file a Certificate of Cancellation with the Secretary of State of the State of
Delaware and take such other actions as may be necessary to terminate the
existence of the Company.
     Section 9.3 Compliance With Certain Requirements of Treasury Regulations;
Deficit Capital Accounts. In the event the Company is “liquidated” within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g), distributions
shall be made pursuant to Section 9.2 to the Members who have positive Capital
Accounts in compliance with Treasury Regulations Section
1.704-1(b)(2)(ii)(b)(2). If any Member has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions, and
allocations for all Allocation Years, including the Allocation Year during which
such liquidation occurs), such Member shall

- 41 -



--------------------------------------------------------------------------------



 



have no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever.
     Section 9.4 Deemed Distribution and Recontribution. Notwithstanding any
other provision of this Article IX, in the event the Company is liquidated
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g) but no
Dissolution Event has occurred, the Property shall not be liquidated, the
Company’s Debts and other Liabilities shall not be paid or discharged, and the
Company’s affairs shall not be wound up. Instead, solely for federal income tax
purposes, the Company shall be deemed to have contributed all its Property and
Liabilities to a new limited liability company in exchange for an interest in
such new company and, immediately thereafter, the Company will be deemed to
liquidate by distributing interests in the new company to the Members.
     Section 9.5 Allocations and Distributions During Period of Liquidation.
During the period commencing on the first day of the Taxable Year during which a
Dissolution Event occurs and ending on the date on which all of the assets of
the Company have been distributed to the Members pursuant to Section 9.2, the
Members shall continue to share Profits, Losses and other items of Company
income, gain, loss, or deduction in the manner provided in Article V but no
distributions shall be made pursuant to Section 5.8 after the day on which the
Dissolution Event occurs.
     Section 9.6 Character of Liquidating Distributions. All payments made in
liquidation of the Membership Interest of a Member in the Company shall be made
in exchange for the Membership Interest of such Member in Property pursuant to
Section 736(b)(1) of the Code, including the interest of such Member in Company
goodwill.
ARTICLE X
MERGER, CONSOLIDATION OR CONVERSION
     Section 10.1 Authority. Subject to Section 6.1, the Company may merge,
consolidate with or convert to one or more corporations, limited liability
companies, statutory trusts or associations, real estate investment trusts,
common law trusts or unincorporated businesses, including a partnership (whether
general or limited (including a limited liability partnership)) or convert into
any such entity, whether such entity is formed under the laws of the State of
Delaware or any other state of the United States of America, pursuant to a
written agreement of merger or consolidation (“Merger Agreement”) or a written
plan of conversion (“Plan of Conversion”), as the case may be, in accordance
with this Article X.
     Section 10.2 Procedure for Merger, Consolidation or Conversion.
          (a) Merger, consolidation or conversion of the Company pursuant to
this Article X requires the prior consent of the Board of Directors. Upon such
approval, the Merger Agreement shall set forth:
     (i) The names and jurisdictions of formation or organization of each of the
business entities proposing to merge, consolidate or convert;

- 42 -



--------------------------------------------------------------------------------



 



     (ii) The name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (“Surviving
Business Entity”);
     (iii) The terms and conditions of the proposed merger or consolidation;
     (iv) The manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or general or
limited partnership or limited liability company interests, rights, securities
or obligations of the Surviving Business Entity; and (i) if any general or
limited partnership or limited liability company interests, rights, securities
or obligations of any constituent business entity are not to be exchanged or
converted solely for, or into, cash, property or general or limited partnership
or limited liability company interests, rights, securities or obligations of the
Surviving Business Entity, the cash, property or general or limited partnership
or limited liability company interests, rights, securities or obligations of any
general or limited partnership, limited liability company, corporation, trust or
other entity (other than the Surviving Business Entity) which the holders of
such interests, rights, securities or obligations of the constituent business
entity are to receive in exchange for, or upon conversion of, their interests,
rights, securities or obligations and (ii) in the case of securities represented
by certificates, upon the surrender of such certificates, which cash, property
or general or limited partnership or limited liability company interests,
rights, securities or obligations of the Surviving Business Entity or any
general or limited partnership, limited liability company, corporation, trust or
other entity (other than the Surviving Business Entity), or evidences thereof,
are to be delivered;
     (v) A statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership or limited liability company or other similar charter or governing
document) of the Surviving Business Entity to be effected by such merger or
consolidation;
     (vi) The effective time of the merger or consolidation, which may be the
date of the filing of the certificate of merger pursuant to Section 10.4 or a
later date specified in or determinable in accordance with the Merger Agreement
(provided, that if the effective time of the merger or consolidation is to be
later than the date of the filing of the certificate of merger or consolidation,
the effective time shall be fixed no later than the time of the filing of the
certificate of merger or consolidation and stated therein); and
     (vii) Such other provisions with respect to the proposed merger or
consolidation as are deemed necessary or appropriate by the Board of Directors.
     (viii) If the Board of Directors shall determine to consent to the
conversion, the Board of Directors may approve and adopt a Plan of Conversion

- 43 -



--------------------------------------------------------------------------------



 



containing such terms and conditions that the Board of Directors determines to
be necessary or appropriate.
     Section 10.3 Approval by Members of Merger or Consolidation.
          (a) Except as provided in Section 10.3(d), the Board of Directors,
upon its approval of the Merger Agreement or Plan of Conversion, as the case may
be, shall direct that the Merger Agreement or the Plan of Conversion, as
applicable, be submitted to a vote of the Members, whether at a special meeting
or by written consent, in either case in accordance with the requirements of
Section 3.5. A copy or a summary of the Merger Agreement or the Plan of
Conversion, as applicable, shall be included in or enclosed with the notice of a
special meeting or the written consent.
          (b) Except as provided in Section 10.3(d), the Merger Agreement or the
Plan of Conversion, as applicable, shall be approved upon receiving the
affirmative vote or consent of the Super-Majority Interest.
          (c) Except as provided in Section 10.3(d), after such approval by vote
or consent of the Members, and at any time prior to the filing of the
certificate of merger or a certificate of conversion pursuant to Section 10.4,
the merger, consolidation or conversion may be abandoned pursuant to provisions
therefor, if any, set forth in the Merger Agreement or the Plan of Conversion,
as the case may be.
          (d) Notwithstanding anything else contained in this Article X or in
this Agreement, the Board of Directors is permitted without Member approval, to
convert the Company into a new limited liability entity, to merge the Company
into, or convey all of the Company’s assets to, another limited liability entity
which shall be newly formed and shall have no assets, liabilities or operations
at the time of such conversion, merger or conveyance other than those it
receives from the Company if (i) the Board of Directors has received an Opinion
of Counsel that the merger or conveyance, as the case may be, would not result
in the loss of the limited liability of any Member or cause the Company or ETE
to be treated as an association taxable as a corporation or otherwise to be
taxed as an entity for federal income tax purposes (to the extent not previously
treated as such), (ii) the sole purpose of such conversion, merger or conveyance
is to effect a mere change in the legal form of the Company into another limited
liability entity and (iii) the governing instruments of the new entity provide
the Members and the Board of Directors with the same rights and obligations as
are herein contained.
          (e) Additionally, notwithstanding anything else contained in this
Article X or in this Agreement, the Board of Directors is permitted, without
Member approval, to merge, consolidate or convert the Company with or into
another entity if (A) the Board of Directors has received an Opinion of Counsel
that the merger or consolidation, as the case may be, would not result in the
loss of the limited liability of any Member or cause the Company to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not previously treated as such),
(B) the merger or consolidation would not result in an amendment to this
Agreement, other than any amendments that could be adopted pursuant to Section
13.4, (C) the Company is the Surviving Business Entity in such merger or
consolidation and (D) the Membership Interests outstanding immediately prior to
the effective

- 44 -



--------------------------------------------------------------------------------



 



date of the merger or consolidation are to be identical Membership Interests of
the Company after the effective date of the merger or consolidation.
     Section 10.4 Certificate of Merger or Conversion.
          (a) Upon the required approval, if any, by the Board of Directors and
the Members of a Merger Agreement or a Plan of Conversion, as the case may be, a
certificate of merger or certificate of conversion, as applicable, shall be
executed and filed with the Secretary of State of the State of Delaware in
conformity with the requirements of the Delaware Act.
          (b) At the effective time of the certificate of merger:
     (i) all of the rights, privileges and powers of each of the business
entities that has merged or consolidated, and all property, real, personal and
mixed, and all debts due to any of those business entities and all other things
and causes of action belonging to each of those business entities, shall be
vested in the Surviving Business Entity and after the merger or consolidation
shall be the property of the Surviving Business Entity to the extent they were
of each constituent business entity;
     (ii) the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
     (iii) all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
     (iv) all debts, liabilities and duties of those constituent business
entities shall attach to the Surviving Business Entity and may be enforced
against it to the same extent as if the debts, liabilities and duties had been
incurred or contracted by it.
          (c) At the effective time of the certificate of conversion:
     (i) the Company shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
     (ii) all rights, title, and interests to all real estate and other property
owned by the Company shall continue to be owned by the converted entity in its
new organizational form without reversion or impairment, without further act or
deed, and without any transfer or assignment having occurred, but subject to any
existing liens or other encumbrances thereon;
     (iii) all liabilities and obligations of the Company shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;

- 45 -



--------------------------------------------------------------------------------



 



     (iv) all rights of creditors or other parties with respect to or against
the prior interest holders or other owners of the Company in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;
     (v) a proceeding pending by or against the Company or by or against any of
Members in their capacities as such may be continued by or against the converted
entity in its new organizational form and by or against the prior members
without any need for substitution of parties; and
     (vi) the Membership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the Plan of Conversion or certificate of conversion shall
be so converted, and Members shall be entitled only to the rights provided in
the Plan of Conversion or certificate of conversion.
A merger, consolidation or conversion effected pursuant to this Article shall
not be deemed to result in a transfer or assignment of assets or liabilities
from one entity to another.
ARTICLE XI
TRANSFERS
     Section 11.1 Restriction on Transfers. Except as otherwise permitted by
this Agreement, no Member shall Transfer all or any portion of its Membership
Interest; provided, however, that a Member may pledge or otherwise encumber all
or any part of its Membership Interest as security for the payment of a debt,
subject to any such pledge or hypothecation being made pursuant to a pledge or
hypothecation agreement that requires the pledgee or secured party to be bound
by all of the terms and conditions of this Article XI.
     Section 11.2 Permitted Transfers. Subject to the conditions and
restrictions set forth in Section 11.3, a Member may at any time Transfer all or
any portion of its Membership Interest to (a) any Wholly Owned Affiliate of the
transferor, (b) the transferor’s administrator or trustee to whom such
Membership Interest is transferred involuntarily by operation of law, or (c) any
Purchaser in accordance with Section 12.2 (any such Transfer being referred to
in this Agreement as a “Permitted Transfer”).
     Section 11.3 Conditions to Permitted Transfers. A Transfer shall not be
treated as a Permitted Transfer under Section 11.2 hereof unless and until the
following conditions are satisfied:
          (a) The transferor and transferee shall execute and deliver to the
Company such documents and instruments of conveyance as may be necessary or
appropriate to effectuate such Transfer and to confirm the agreement of the
transferee to be bound by the provisions of this Agreement.
          (b) Such Transfer will be exempt from all applicable registration
requirements and will not violate any applicable laws regulating the Transfer of
securities, and, except in the

- 46 -



--------------------------------------------------------------------------------



 



case of a Transfer of a Membership Interest to another Member or to a Wholly
Owned Affiliate of any Member, including the transferor, the transferor shall
provide an opinion of nationally recognized counsel to such effect.
          (c) Such Transfer will not cause the Company to be deemed to be an
“investment company” under the Investment Company Act of 1940, as amended and
the transferor shall provide an opinion of nationally recognized counsel to such
effect. The Company and the other Members shall provide to such counsel any
information available to the Company or to such other Members, as the case may
be, and relevant to such opinion.
          (d) No notice or request initiating the procedures contemplated by
Article XII may be given by any Member, while any notice, purchase or Transfer
is pending under Article XII, as the case may be, or after a Dissolution Event
has occurred. No Member may sell any portion of its Membership Interest pursuant
to Article XII during any period that, as provided above, it may not give the
notice initiating the procedures contemplated by such Article or thereafter
until it has given such notice and otherwise complied with the provisions of
such Article.
     Section 11.4 Prohibited Transfers.
          (a) Any purported Transfer of a Membership Interest that is not a
Permitted Transfer shall, to the fullest extent permitted by law, be null and
void and of no force or effect whatever; provided that, if the Company is
required to recognize a Transfer that is not a Permitted Transfer, the rights
with respect to the Transferred Membership Interest shall be strictly limited to
the transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the Transferred Membership Interest, which allocations
and distributions may be applied (without limiting any other legal or equitable
rights of the Company) to satisfy any debts, obligations, or Liabilities for
damages that the transferor or transferee of such Membership Interest may have
to the Company.
          (b) In the case of a Transfer or attempted Transfer of a Membership
Interest that is not a Permitted Transfer, the parties engaging or attempting to
engage in such Transfer shall be liable to indemnify and hold harmless the
Company and the other Members from all Liability and damages that the Company or
any of such indemnified Members may incur (including incremental tax
liabilities, lawyers’ fees and expenses) as a result of such Transfer or
attempted Transfer and efforts to enforce the indemnity granted hereby.
     Section 11.5 Rights of Unadmitted Assignees. A Person who acquires a
Membership Interest but who is not admitted as a substituted Member pursuant to
Section 11.6 shall be entitled only to allocations and distributions with
respect to such Membership Interest in accordance with this Agreement, and, to
the fullest extent permitted by law, shall have no right to any information or
accounting of the affairs of the Company, shall not be entitled to inspect the
books or records of the Company, and shall not have any of the rights of a
Member under the Act or this Agreement.
     Section 11.6 Admission of Substituted Members. Subject to the other
provisions of this Article XI, a transferee of a Membership Interest may be
admitted to the

- 47 -



--------------------------------------------------------------------------------



 



Company as a substituted Member only upon satisfaction of the conditions set
forth in this Section 11.6:
          (a) The Membership Interest with respect to which the transferee is
being admitted was acquired by means of a Permitted Transfer;
          (b) The transferee of a Membership Interest (other than, with respect
to clauses (i) and (ii) below, a transferee that was a Member prior to the
Transfer) shall, by written instrument, (i) accept and adopt the terms and
provisions of this Agreement, including this Article XI and Article XII, and
(ii) assume the obligations of the transferor Member under this Agreement with
respect to the Transferred Membership Interest. The transferor Member shall be
released from all such assumed obligations except (x) those obligations or
Liabilities of the transferor Member arising out of a breach of this Agreement
by the transferor Member and (y) in the case of a Transfer to any Person other
than a Member, those obligations or Liabilities of the transferor Member based
on events occurring, arising, or maturing prior to the date of Transfer; and
          (c) The transferee and transferor shall each execute and deliver such
other instruments as the Members acting with the approval of a Two-Thirds
Interest reasonably deem necessary or appropriate to effect, and as a condition
to, such Transfer, including amendments to the Certificate or any other
instrument filed with the State of Delaware or any other state or Governmental
Authority.
     Section 11.7 Distributions and Allocations in Respect of Transferred Member
Interests. If any Membership Interest is Transferred during any Allocation Year
in compliance with the provisions of this Article XI, Profits, Losses, each item
thereof, and all other items attributable to the Transferred Membership Interest
for such Allocation Year shall be divided and allocated between the transferor
and the transferee by taking into account their varying Membership Interests
during the Taxable Year in accordance with Code Section 706(d), using any
conventions permitted by law and agreed to by the transferor and transferee. All
distributions on or before the date of such Transfer shall be made to the
transferor, and all distributions thereafter shall be made to the transferee.
Solely for purposes of making such allocations and distributions, the Company
shall recognize such Transfer not later than the end of the calendar month
during which it is given notice of such Transfer; provided that, if the Company
is given notice of a Transfer at least ten (10) Business Days prior to the
Transfer, the Company shall recognize such Transfer as of the date of such
Transfer; and provided, further that if the Company does not receive a notice
stating the date such Membership Interest was Transferred and such other
information as the Members may reasonably require within thirty (30) days after
the end of the Allocation Year during which the Transfer occurs, then all such
items shall be allocated, and all distributions shall be made, to the Person
who, according to the books and records of the Company, was the owner of the
Membership Interest on the last day of such Allocation Year. To the fullest
extent permitted by law, neither the Company nor the Members shall incur any
Liability for making allocations and distributions in accordance with the
provisions of this Section 11.7, whether or not any of the Members or the
Company has knowledge of any Transfer of ownership of any Membership Interest.

- 48 -



--------------------------------------------------------------------------------



 



ARTICLE XII
PREEMPTIVE RIGHTS
     Section 12.1 Rights to Participate in Issuance of Additional Membership
Interests. If any additional Membership Interests are issued in accordance with
Section 3.2, each Member shall have the right to acquire any such additional
Membership Interests issued by the Company pro rata in accordance with such
Member’s Sharing Ratio.
     Section 12.2 Rights of First Refusal. In addition to the other limitations
and restrictions set forth in Article XI, (i) no Member shall Transfer, other
than (A) pursuant to a Permitted Transfer pursuant to Section 11.2(a) or (b), or
(B) pursuant to Section 12.3, all or any portion of its Equity Units and
(ii) Davis, Warren, NGP or EPE shall not transfer an interest in any Wholly
Owned Affiliate that owns Equity Units and has been admitted as a Member, unless
such Member (the “Seller”) first offers to sell the Equity Units described in
clauses (i) or (ii), as the case may be (the “Offered Units”), pursuant to the
terms of this Section 12.2.
          (a) Limitation on Transfers. No Transfer may be made under this
Section 12.2 unless the Seller has received a bona fide written offer (the
“Purchase Offer”) from a Person (the “Purchaser”) to purchase, directly or
indirectly, the Offered Units for a purchase price (the “Offer Price”)
denominated and payable in United States dollars at closing or according to
specified terms, with or without interest, which offer shall be in writing
signed by the Purchaser and shall be irrevocable for a period ending no sooner
than the Business Day following the end of the Offer Period, as hereinafter
defined.
          (b) Offer Notice. Prior to making any Transfer that is subject to the
terms of this Section 12.2, the Seller shall give to the Company and each other
Member written notice (the “Offer Notice”) that shall include a copy of the
Purchase Offer and an offer (the “Firm Offer”) to sell the Offered Units to the
other Members (the “Offerees”) for the Offer Price, payable according to the
same terms as (or more favorable terms than) those contained in the Purchase
Offer, provided that the Firm Offer shall be made without regard to the
requirement of any earnest money or similar deposit required of the Purchaser
prior to closing, and without regard to any security (other than the Offered
Units) to be provided by the Purchaser for any deferred portion of the Offer
Price.
          (c) Offer Period. The Firm Offer shall be irrevocable for a period
(the “Offer Period”) ending at 11:59 p.m., local time at the Company’s principal
place of business, on the ninetieth (90th) day following the day of the Offer
Notice.
          (d) Acceptance of Firm Offer. At any time during the Offer Period, any
Offeree may accept the Firm Offer as to all or any portion of the Offered Units,
by giving written notice of such acceptance to the Seller and each other
Offeree, which notice shall indicate the maximum number of Equity Units that
such Offeree is willing to purchase, such number not to exceed the product of
(i) a fraction, the numerator of which is the Sharing Ratio of such Offeree, and
the denominator of which is the aggregate Sharing Ratios of all of the Offerees,
multiplied by (ii) the number of Offered Units. If at the end of the Offer
Period, the Offerees accepting the initial Firm Offer (the “Accepting
Offerees”), in the aggregate, accept the Firm Offer with respect to less than
all of the Offered Units, such remaining portion of the Offered Units shall be

- 49 -



--------------------------------------------------------------------------------



 



offered to the Accepting Offerees for an additional 30-day period. If there are
two or more Accepting Offerees who accept this second offer and they desire to
acquire in the aggregate a total number of Offered Units in excess of the
remaining portion available, then the remaining portion of the Offered Units
shall be allocated to such Accepting Offerees pro rata based on the number of
Offered Units such Accepting Offerees elected to purchase in the initial Firm
Offer, or in such manner as otherwise agreed to among the Accepting Offerees.
Offerees do not accept the Firm Offer as to all of the Offered Units during the
Offer Period, including such additional 30-day period, then the Firm Offer shall
be deemed to be rejected.
          (e) Closing of Purchase Pursuant to Firm Offer. In the event that the
Firm Offer is accepted, the closing of the sale of the Offered Units shall take
place within thirty (30) days after the Firm Offer is accepted or, if later, the
date of closing set forth in the Purchase Offer. The Seller and all Accepting
Offerees shall execute such documents and instruments as may be necessary or
appropriate to effect the sale of the Offered Units pursuant to the terms of the
Firm Offer, Article XI and this Article XII.
          (f) Sale Pursuant to Purchase Offer if Firm Offer Rejected. If the
Firm Offer is not accepted in the manner hereinabove provided, the Seller may
sell the Offered Units to the Purchaser at any time within sixty (60) days after
the last day of the Offer Period, provided that such sale shall be made on terms
no more favorable to the Purchaser than the terms contained in the Purchase
Offer and, provided, further, that such sale complies with other terms,
conditions, and restrictions of this Agreement that are not expressly made
inapplicable to sales occurring under this Section 12.2. In the event that the
Offered Units are not sold in accordance with the terms of the preceding
sentence, the Offered Units shall again become subject to all of the conditions
and restrictions of this Section 12.2.
     Section 12.3 Rights to Compel Participation in Certain Transfers.
          (a) If any Members with an aggregate Sharing Ratio of 80% or more
propose to Transfer Equity Units to a Third Party in a bona fide sale
representing at least 80% of the Equity Units held by all Members (a “Compelled
Sale”), such Members may at their option require all Members to Transfer their
Drag-Along Portion for the same consideration per Equity Unit and otherwise on
the same terms and conditions. The Members proposing such Transfer shall provide
written notice of such Compelled Sale to the other Members (a “Compelled Sale
Notice”) at least thirty (30) days prior to the proposed Closing of Compelled
Sale. The Compelled Sale Notice shall identify the transferee, the number of
Equity Units subject to the Compelled Sale, the consideration for which a
Transfer is proposed to be made (the “Compelled Sale Price”), the Drag-Along
Portion of such other Member and all other material terms and conditions of the
Compelled Sale. The number of Equity Units to be sold by each other Member will
be the Drag-Along Portion of the Equity Units that such other Member owns. Each
other Member shall be required to participate in the Compelled Sale on the terms
and conditions set forth in the Compelled Sale Notice and to tender the
Drag-Along Portion of its Equity Units as set forth below. The price payable in
such Transfer shall be the Compelled Sale Price. Not later than the fifteenth
(15th) day following the date of the Compelled Sale Notice (the “Compelled Sale
Notice Period”), each of the other Members shall execute and deliver to the
Company such documents and instruments of conveyance as may be necessary or
appropriate to effectuate such Transfer. If any other Member should fail to
deliver such documents and instruments to the

- 50 -



--------------------------------------------------------------------------------



 



Company, the Company (subject to reversal under Section 12.3(b)) shall cause the
books and records of the Company to show that such Equity Units are bound by the
provisions of this Section 12.3(a) and that such Equity Units shall be
Transferred to the third party immediately upon surrender for Transfer by the
holder thereof.
          (b) The Members proposing the Compelled Sale shall have a period of
one hundred twenty (120) days from the date of the Compelled Sale Notice to
consummate the Compelled Sale on the terms and conditions set forth in such
Compelled Sale Notice, provided that, if such Compelled Sale is subject to
regulatory approval, such 120-day period shall be extended until the earlier of
(x) one hundred fifty (150) days from the date of the Compelled Sale Notice and
(y) the expiration of five Business Days after all such approvals have been
received. If the Compelled Sale shall not have been consummated during such
period, the Company immediately shall return to each of the other Members any
documents in the possession of Company executed by the other Members in
connection with such proposed Compelled Sale, and all the restrictions on
Transfer contained in this Agreement or otherwise applicable at such time with
respect to such Equity Units owned by the other Members shall again be in
effect.
          (c) The provisions of this Section 12.3 shall not apply to any
proposed Transfer of any Equity Units by a Member pursuant to Section 12.4.
     Section 12.4 Rights to Participate in Transfer.
          (a) If, after compliance with Section 12.2, any Members propose to
Transfer Equity Units held by such Members to a Third Party in a bona fide sale
representing at least fifty percent (50%) of the Equity Units held by all
Members (a “Tag-Along Sale”), then each Member may elect at its option, to
transfer its Tag-Along Portion in the manner provided in this Section 12.4. In
the event of such a proposed Transfer, the prospective selling Members shall
provide each other Member written notice of the terms and conditions of such
proposed transfer (“Tag-Along Notice”) and offer each other Member the
opportunity to participate in such sale. The Tag-Along Notice shall identify the
number of Equity Units subject to the offer (the “Tag-Along Offer”), and the
Tag-Along Portion of such other Member assuming that all other Members exercise
their Tag-Along Rights, the consideration at which the Transfer is proposed to
be made and all other material terms and conditions including copies of
definitive agreements of the Tag-Along Offer, including the form of the proposed
agreement, if any.
          (b) From the date of the receipt of the Tag-Along Notice, each other
Member shall have the right (a “Tag-Along Right”), exercisable by written notice
(“Tag-Along Response Notice”) given to the prospective selling Members within
ten (10) Business Days of its receipt of the Tag-Along Notice (the “Tag-Along
Notice Period”), to request that the prospective selling Members include in the
proposed Transfer the number of Equity Units held by such other Member (each
such other Member a “Tagging Person”) not to exceed such other Member’s
Tag-Along Portion as is specified in such Tag-Along Response Notice. Each
Tagging Person may include in the Tag-Along Sale all or any portion of such
Tagging Person’s Tag-Along Portion of Equity Units. Delivery of the Tag-Along
Response Notice shall constitute an irrevocable acceptance of the Tag-Along
Offer by such Tagging Persons. Each Tag-Along Response Notice shall include wire
transfer instructions for payment or delivery of

- 51 -



--------------------------------------------------------------------------------



 



the consideration for the Equity Units to be sold in such Tag-Along Sale. Each
Tagging Person that exercises its Tag-Along Rights hereunder shall deliver to
the Company, no later than three (3) Business Days prior to the closing of the
Tag-Along Sale, such documents and instruments of conveyance as may be necessary
or appropriate to effectuate such Transfer.
          (c) If, at the end of a 120-day period after the expiration of the
Tag-Along Notice Period (which 120-day period shall be extended if any of the
transactions contemplated by the Tag-Along Offer are subject to regulatory
approval until the earlier of (x) one hundred fifty (150) days after the
expiration of Tag-Along Notice Period and (y) the expiration of five
(5) Business Days after all such approvals have been received), the prospective
selling Members have not completed the Transfer of all such Equity Units on the
same terms and conditions set forth in the Tag-Along Notice, the Company
immediately shall return to each of the other Members any documents in the
possession of the Company executed by the other Members in connection with such
proposed Tag-Along Sale, and all the restrictions on Transfer contained in this
Agreement or otherwise applicable at such time with respect to such Equity Units
owned by the other Members shall again be in effect.
          (d) If, at the termination of the Tag-Along Notice Period, any Member
shall not have elected to participate in the Tag-Along Sale, such Member will be
deemed to have waived any and all of its rights under this Section 12.4 with
respect to the Transfer of its securities pursuant to such Tag-Along Sale.
     Section 12.5 Purchase Option.
          (a) Upon the occurrence of a Trigger Event by any Member (the “Subject
Member”), the Subject Member shall offer to sell to each other Member a number
of Equity Units (the “Offered Amount”) equal to:
     (i) (A) the aggregate number of Common Units sold, transferred or disposed
of after the date hereof through and including the date of the Trigger Event,
divided by the Trigger Amount; multiplied by (B) 10% of the total amount of
Equity Units held by the Member on the date hereof; minus
     (ii) the total number of Equity Units previously sold by the Subject Member
pursuant to the provisions of this Section 12.5 or otherwise.
In the event the Offered Amount is zero, the Subject Member shall not extend any
offer to the other Members, and the other Members shall have no right to
purchase any Equity Units from the Subject Member pursuant to this Section 12.5
until the occurrence of a subsequent Trigger Event.
          (b) The purchase price of each Equity Unit offered and sold pursuant
to this Section 12.5 shall be equal to (i) the value of the interests in ETE
held by the Company at such time divided by (ii) the aggregate number of Equity
Units outstanding at such time (the “Purchase Option Price”). For purposes of
this Section 12.5, the general partner interest in ETE held by the Company shall
be valued based on its equivalent Common Units and such equivalent Common Units
and the other Common Units held by the Company shall be valued based on the
average of the reported closing prices of Common Units on the principal stock

- 52 -



--------------------------------------------------------------------------------



 



exchange on which the Common Units are then traded on each trading day during
the 10 trading day period ending immediately prior to the date of the
determination.
          (c) Immediately upon the occurrence of a Trigger Event, the Subject
Member shall give the other Members written notice (the “Purchase Option
Notice”) that shall include the Offered Amount and the Purchase Option Price.
Each other Member shall have the right to exercise its Purchase Option and
acquire its Purchase Option Portion of the Offered Amount of Equity Units
pursuant to the terms of the Purchase Option Notice for a period of thirty
(30) days (the “Purchase Option Notice Period”). If, at the termination of the
Purchase Option Notice Period, any Member shall not have elected to exercise its
rights under this Section 12.5, such Member will be deemed to have waived any
and all of its rights under this Section 12.5 and such portion of the
Purchasable Units not purchased by such Member shall be offered to the other
Members pursuant to the terms set forth in this Section 12.5(c) for an
additional thirty (30) day period.
     Section 12.6 Put Right.
          (a) At any time during the twelve-month period following the date on
which Warren holds Equity Units representing less than twenty percent (20%) of
the Equity Units held by all Members or is no longer a Member, Davis shall have
the right to cause the Company to purchase all of his Equity Units for the
purchase price set forth in Section 12.6(c).
          (b) If (i) a Member has sold all of the Common Units owned, directly
or indirectly, by such Member, (ii) the Purchase Option Notice Period and the
additional 30-day period set forth in Section 12.5(b) has expired, and
(iii) such Member continues to hold Equity Units, then at any time during the
twelve-month period following the expiration of the 30-day period set forth in
Section 12.5(b), such Member shall have the right to cause the Company to
purchase all of its Equity Units for the purchase price set forth in
Section 12.6(c).
          (c) The purchase price of each Equity Unit offered and sold pursuant
to this Section 12.6 shall be equal to (i) the value of the interests in ETE
held by the Company at such time divided by (ii) the aggregate number of Equity
Units outstanding at such time. For purposes of this Section 12.6, the general
partner interest in ETE held by the Company shall be valued based on its
equivalent Common Units and such equivalent Common Units and the other Common
Units held by the Company shall be valued based on the average of the reported
closing sale prices of Common Units on the principal stock exchange on which the
Common Units are then traded on each trading day during the 10 trading-day
period ending immediately prior to the date of the determination.
          (d) The Company shall be required to purchase all of the Equity Units
held by a Member exercising its rights under this Section 12.6 for cash within
sixty (60) days of deliver by such Member to the Company of written notice that
such Member is exercising such rights. The Members hereby agree that the Company
may require the other Members to make additional Capital Contributions to the
Company in amount not to exceed the purchase price of the Equity Units sold
pursuant to this Section 12.6.

- 53 -



--------------------------------------------------------------------------------



 



ARTICLE XIII
GENERAL PROVISIONS
     Section 13.1 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile or other electronic
transmission and a notice, request or consent given under this Agreement is
effective on receipt by the Person to receive it; provided, however, that a
facsimile or other electronic transmission that is transmitted after the normal
business hours of the recipient shall be deemed effective on the next Business
Day. All notices, requests and consents to be sent to a Member must be sent to
or made at the addresses given for that Member as that Member may specify by
notice to the other Members. Any notice, request or consent to the Company must
be given to all of the Members. Whenever any notice is required to be given by
Applicable Law, the Organizational Certificate or this Agreement, a written
waiver thereof, signed by the Person entitled to notice, whether before or after
the time stated therein, shall be deemed equivalent to the giving of such
notice. Whenever any notice is required to be given by Law, the Organizational
Certificate or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.
     Section 13.2 Entire Agreement; Supersedure. This Agreement constitutes the
entire agreement of the Members and their respective Affiliates relating to the
subject matter hereof and supersedes all prior contracts or agreements with
respect to such subject matter, whether oral or written.
     Section 13.3 Effect of Waiver or Consent. Except as provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Person in the performance by that Person of its obligations with
respect to the Company is not a consent or waiver to or of any other breach or
default in the performance by that Person of the same or any other obligations
of that Person with respect to the Company. Except as provided in this
Agreement, failure on the part of a Person to complain of any act of any Person
or to declare any Person in default with respect to the Company, irrespective of
how long that failure continues, does not constitute a waiver by that Person of
its rights with respect to that default until the applicable
statute-of-limitations period has run.
     Section 13.4 Amendment or Restatement. This Agreement may be amended or
restated only by a written instrument executed by all Members; provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, each Member agrees that the Board of Directors, without the approval
of any Member, may amend any provision of the Certificate of Formation and this
Agreement, and may authorize any Officer to execute, swear to, acknowledge,
deliver, file and record any such amendment and whatever documents may be
required in connection therewith, to reflect any change that does not require
consent or approval (or for which such consent or approval has been obtained)
under this Agreement or does not materially adversely affect the rights of the
Members; provided, further, that any amendment to Section 2.4 of this Agreement
shall be deemed to materially affect the Members.

- 54 -



--------------------------------------------------------------------------------



 



     Section 13.5 Binding Effect. This Agreement is binding on and shall inure
to the benefit of the Members and their respective heirs, legal representatives,
successors and assigns.
     Section 13.6 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE,
EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE
OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the
event of a direct conflict between the provisions of this Agreement and (a) any
provision of the Organizational Certificate, or (b) any mandatory, non-waivable
provision of the Act, such provision of the Organizational Certificate or the
Act shall control. If any provision of the Act provides that it may be varied or
superseded in the limited liability company agreement (or otherwise by agreement
of the members or managers of a limited liability company), such provision shall
be deemed superseded and waived in its entirety if this Agreement contains a
provision addressing the same issue or subject matter. If any provision of this
Agreement or the application thereof to any Person or circumstance is held
invalid or unenforceable to any extent, (a) the remainder of this Agreement and
the application of that provision to other Persons or circumstances is not
affected thereby and that provision shall be enforced to the greatest extent
permitted by Law, and (b) the Members or Directors (as the case may be) shall
negotiate in good faith to replace that provision with a new provision that is
valid and enforceable and that puts the Members in substantially the same
economic, business and legal position as they would have been in if the original
provision had been valid and enforceable.
     Section 13.7 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
     Section 13.8 Offset. Whenever the Company is to pay any sum to any Member,
any amounts that a Member owes the Company may be deducted from that sum before
payment.
     Section 13.9 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
[Signature page follows.]

- 55 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

                  COMPANY:    
 
                LE GP, LLC    
 
           
 
  By:   /s/ John W. McReynolds    
 
           
 
  Name:   John W. McReynolds    
 
  Title:   President    
 
                MEMBERS:    
 
                /s/ Ray C. Davis                   RAY C. DAVIS    
 
                /s/ Kelcy L. Warren                   KELCY L. WARREN    
 
                NATURAL GAS PARTNERS VI, L.P.    

                          By:   G.F.W. Energy VI, L.P.,             its general
partner    
 
                            By:   GFW VI, L.L.C.,                 its general
partner    
 
                   
 
          By:   /s/ Kenneth Hersh    
 
                   
 
              An Authorized Member    

                  ENTERPRISE GP HOLDINGS L.P.    
 
           
 
  By:   /s/ Michael A. Creel    
 
           
 
  Name:   Michael A. Creel, CEO    
 
  Title:        
 
                LE GP-TAX, LLC    
 
           
 
  By:   /s/ Kelcy L. Warren    
 
           
 
  Name:   Kelcy L. Warren    
 
  Title:   Sole Member    

- 56 -



--------------------------------------------------------------------------------



 



EXHIBIT A

          Name and Address of Member:   Number of Equity Units:
Ray C. Davis
2828 Woodside Street
Dallas, Texas 75204
    174,538  
 
       
Kelcy L. Warren
2828 Woodside Street
Dallas, Texas 75204
    375,790  
 
       
Natural Gas Partners VI, L.P.
125 East John Carpenter Frwy.
Suite 600
Irving, Texas 75062
    151,370  
 
       
Enterprise GP Holdings L.P.
1100 Louisiana Street, 18th Floor
Houston, Texas 77002
    375,790  
 
       
LE GP-Tax, LLC
2828 Woodside Street
Dallas, Texas 75204

    -0-  

- 57 -